    

Exhibit 10.1
LEASE


THIS LEASE (this “Lease”) is entered into as of February 2, 2015 (the “Execution
Date”), between RADNOR PROPERTIES – SDC, LP, a Delaware limited partnership
(“Landlord”), and SAFEGUARD SCIENTIFICS, INC., a Pennsylvania corporation
(“Tenant”).


In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:


1.SUMMARY OF KEY DEFINED TERMS.


(a)“Abatement Period” means the period that begins on the Commencement Date and
ends on the day immediately prior to the 6-month anniversary of the Commencement
Date. During the Abatement Period, Tenant shall pay to Landlord all utilities as
set forth in Section 6.


(b)“Additional Rent” means all costs and expenses other than Fixed Rent that
Tenant is obligated to pay Landlord pursuant to this Lease.


(c)“BOMA Standard” means ANSI/BOMA Z65.1—2010.


(d)“Broker” means Tactix Real Estate Advisors, LLC.


(e)“Building” means the building known as and located at 170 Radnor Chester
Road, Radnor, Pennsylvania, which Landlord represents as containing 68,143
rentable square feet, as measured in accordance with the BOMA Standard.


(f)“Business Hours” means the hours of 8 a.m. to 6 p.m. weekdays and 8 a.m. to 1
p.m. on Saturdays, excluding Building holidays.


(g)“Commencement Date” means November 1, 2015, unless Landlord constructs the
Leasehold Improvements (as defined on Exhibit C), in which case the Commencement
Date means the date that is earlier of: (i) the date on which Tenant first
conducts any business at all or any portion of the Premises; or (ii) the date
that is 15 days from the date on which Landlord Substantially Completes (as
defined on Exhibit C) the Leasehold Improvements.


(h)“Common Areas” means, to the extent applicable at the applicable time, the
lobby, parking facilities, passenger elevators, rooftop terrace, fitness or
health center, plaza and sidewalk areas, multi-tenanted floor restrooms, and
other similar areas of general access at the Building or designated for the
benefit of Building tenants, and the areas on multi-tenant floors in the
Building devoted to corridors, elevator lobbies, and other similar facilities
serving the Premises.


(i)“Complex” means the complex of buildings of which the Building is a part,
known as Radnor Financial Center, and all other improvements located therein, as
such real property is described more particularly on Exhibit I attached to and
made a part of this Lease.


(j)“Expiration Date” means the last day of the Term, or the effective date of
such earlier termination of this Lease pursuant to the terms hereof.


(k)“Fixed Rent” means fixed rent in the amounts set forth below:

            

--------------------------------------------------------------------------------



TIME PERIOD
FIXED RENT PER R.S.F.
ANNUALIZED FIXED RENT
MONTHLY INSTALLMENT
Commencement Date – end of Abatement Period
$0.00
$0.00
$0.00
Fixed Rent Start Date – end of Rent Period 1
$35.00
$546,070.00
$45,505.83

Rent Period 2
$35.70
$556,991.40
$46,415.95
Rent Period 3
$36.41
$568,068.82
$47,339.07
Rent Period 4
$37.14
$579,458.28
$48,288.19
Rent Period 5
$37.89
$591,159.78
$49,263.32
Rent Period 6
$38.26
$596,932.52
$49,744.38
Rent Period 7
$38.65
$603,017.30
$50,251.44
Rent Period 8
$39.03
$608,946.06
$50,745.51
Rent Period 9
$39.42
$615,030.84
$51,252.57
Rent Period 10
$39.82
$621,271.64
$51,772.64



(l)“Fixed Rent Start Date” means the day immediately following the end of the
Abatement Period. If the Fixed Rent Start Date is not the first day of a
calendar month, then the Fixed Rent due for the partial month commencing on the
Commencement Date shall be prorated based on the number of days in such month.


(m)“GAAP” means Generally Accepted Accounting Principles, in effect at the
applicable time and consistently applied.


(n)“Initial Term” means the period commencing on the Commencement Date, and
ending at 11:59 p.m. on: (i) if the Commencement Date is the first day of a
calendar month, the day immediately prior to the 126th-month anniversary of the
Commencement Date; or (ii) if the Commencement Date is not the first day of a
calendar month, the last day of the calendar month containing the 126th-month
anniversary of the Commencement Date.
    
(o)“Landlord Affiliates” means, at the applicable time, such persons and/or
entities as then are under common management or ownership control with Landlord
or any parent or subsidiary (direct or indirect) of Landlord.


(p)“Laws” means federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the State and decisions of federal courts
applying the laws of the State, including without limitation Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its
regulations, each as applicable to Landlord, Tenant, Building and/or Project,
respectively.


(q)“Premises” means Suite 200 in the Building, consisting of 15,602 rentable
square feet, as shown on Exhibit A attached hereto and as determined in
accordance with the BOMA Standard.


(r)“Project” means the Building together with the parcel of land upon which the
Building is located, described and depicted as such on Exhibit I, and all Common
Areas.


(s)“Rent” means Fixed Rent and Additional Rent. Landlord may apply payments
received from Tenant to any obligations of Tenant then due and owing without
regard to any contrary Tenant instructions or requests. Additional Rent shall be
paid by Tenant in the same manner as Fixed Rent, without setoff, deduction, or
counterclaim, except as set forth in this Lease.


(t)“Rent Period” means, with respect to Rent Period 1, the period that begins on
the Fixed Rent Start Date and ends on the last day of the calendar month
preceding the month in which the first Fixed Rent Start Date occurs; thereafter
each succeeding Rent Period shall commence on the day following the end of the
preceding Rent



--------------------------------------------------------------------------------



Period, and shall extend for 12 consecutive months; provided, however, the final
Rent Period shown in the Fixed Rent chart above shall end on the Expiration
Date.


(u)“Security Deposit” means $45,505.83.


(v)“State” means the Commonwealth of Pennsylvania


(w)“Tenant’s NAICS Code” means Tenant’s 6-digit North American Industry
Classification number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget, which is 551112. [http://www.naics.com/search/]


(x)“Term” means the Initial Term together with any extension of the term of this
Lease agreed to by the parties in writing, or as otherwise set forth in Section
27.


2.PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord, for the
Term and upon the terms and subject to the conditions of this Lease, the
Premises. Tenant accepts the Premises in their “AS IS”, “WHERE IS”, “WITH ALL
FAULTS” condition, except as set forth in Exhibit C attached hereto. Tenant’s
acceptance of the Premises in its “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
condition shall not be construed as releasing Landlord from performing
Landlord’s express obligations under this Lease.


3.TERM; RENTABLE AREA. The Term shall commence on the Commencement Date. The
terms and provisions of this Lease are binding on the parties upon Tenant’s and
Landlord’s execution of this Lease notwithstanding a later Commencement Date for
the Term. The rentable area of the Premises and the Building shall be as stated
in Section 1. By their execution of the Confirmation of Lease Term substantially
in the form of Exhibit B attached hereto (“COLT”), Landlord and Tenant shall
confirm the Commencement Date and all other matters stated therein. The COLT
shall be conclusive and binding on Tenant as to all matters set forth therein,
unless within 10 days following delivery of the COLT to Tenant, Tenant contests
any of the matters contained therein by notifying Landlord in writing of
Tenant’s objections.


4.FIXED RENT; SECURITY DEPOSIT; LATE FEE.


(a)Tenant covenants and agrees to pay to Landlord during the Term, without
notice, demand, setoff, deduction, or counterclaim, except as expressly set
forth in this Lease, Fixed Rent in the amounts set forth in Section 1. Amounts
due from Tenant that are not due on a recurring basis or pursuant to amounts set
forth in this Lease shall be invoiced to Tenant. The Monthly Installment of
Fixed Rent, the monthly amount of Estimated Operating Expenses (as set forth in
Section 5) and any estimated amount of utilities as set forth in Section 6 shall
be payable to Landlord in advance on or before the first day of each month of
the Term per the terms set forth herein, and all Rent payable to Landlord shall
be paid by: (i) check payable to Landlord, sent to Brandywine Operating
Partnership, LP, P.O. Box 11951, Newark, NJ 07101-4951; (ii) electronic fund
transfer through the Automated Clearing House network or similar system
designated by Landlord, to the extent available; or (iii) wire transfer of
immediately available funds to the account at Wells Fargo Bank, N.A., Salem, NJ
account no. 2030000359075 ABA # 121000248 and Tenant shall notify Landlord of
each such wire transfer by email to Wire.Confirmation@bdnreit.com (or such other
email address provided by Landlord to Tenant); or as otherwise directed by
Landlord to Tenant from time to time on at least thirty (30) days’ prior written
notice to that effect. All Rent payments shall include the Building number and
the Lease number, which numbers will be provided to Tenant in the COLT.


(b)Contemporaneously with Tenant’s and Landlord's execution and delivery of this
Lease, Tenant has paid to Landlord the Security Deposit, receipt of which is
acknowledged by Landlord. No later than the first business day that is ninety
(90) days from the Execution Date, Tenant shall pay to Landlord the monthly
Fixed Rent for the first full calendar month after the Abatement Period. No
interest shall be paid to Tenant on the Security Deposit, and Landlord shall
have the right to commingle the Security Deposit with other funds of Landlord.
Upon the occurrence, and for the duration of any Event of Default (as defined in
Section 17), Landlord may use, apply or retain the whole or any part of the
Security Deposit for the payment of: (A) any Rent that Tenant has not paid when
due following the expiration of any applicable notice and/or grace period;
and/or (B) any out-of-pocket sum that Landlord



--------------------------------------------------------------------------------



actually and reasonably expends or is required to expend to enforce such Event
of Default. Landlord’s use of the Security Deposit shall not prevent Landlord
from exercising any other remedy available to Landlord under this Lease, at law
or in equity and shall not operate as either liquidated damages or as a
limitation on any recovery to which Landlord may otherwise be entitled. If any
portion of the Security Deposit is used, applied, or retained by Landlord in
accordance with this Lease, Tenant shall, within 10 days after the written
demand therefor and unless Tenant has in good faith contested such use,
application and/or retention of the same by Landlord, deposit cash with Landlord
in an amount sufficient to restore the Security Deposit to its original amount.
Landlord shall return the Security Deposit or the balance thereof (as
applicable) to Tenant within 1 month after the later of the Expiration Date,
Tenant’s surrender of possession of the Premises to Landlord in the condition
required under this Lease, and Tenant’s payment of all outstanding Fixed Rent.
If Landlord conveys ownership of the Building, Landlord shall deliver (or
credit) the Security Deposit to the transferee, whereupon Landlord shall be
released from all liability for the return of such Security Deposit and Tenant
shall look solely to the transferee for the return of the Security Deposit.


(c)If Landlord does not receive the full payment from Tenant of any Rent when
due under this Lease (without regard to any notice and/or cure period to which
Tenant might be entitled), Tenant shall also pay to Landlord as Additional Rent
a late fee in the amount of the lesser of: $1,000.00 and 5% of the amount
outstanding (the “Late Fee”); provided, Landlord shall waive such Late Fee twice
during any 12 consecutive months of the Term if Tenant makes the required
payment within 3 business days after receipt of notice of such late payment.
With respect to any Rent payment (whether it be made by check, ACH/wire, or
other method) that is returned unpaid for any reason (and regardless of whether
the Late Fee is due and payable as set forth in the preceding sentence),
Landlord shall have the right to assess a fee to Tenant as Additional Rent,
which fee is currently $30.00 per returned payment.


5.OPERATING EXPENSES.


(a)Certain Definitions.


(i)“Base Year” means calendar year 2016.


(ii)“Complex Expenses” means those Operating Expenses incurred on behalf of all
or a portion of the buildings within the Complex (including the Building).


(iii)“Janitorial Expenses” means all out-of-pocket costs actually incurred to
process trash and garbage removal, recycling, cleaning and sanitizing the
Building, and the items of work set forth in Exhibit D attached hereto.


(iv)“Operating Expenses” means collectively Project Expenses and Taxes (as
defined in Section 5(a)(vi)).


(v)“Project Expenses” means the out-of-pocket costs and expenses actually
incurred by Landlord in the normal course of business, without mark-up, in
connection with the maintenance, operation, repair, and replacement of the
Project in accordance with this Lease, including, without limitation: (I)
Janitorial Expenses; (II) a management fee not to exceed 5% of gross rents and
revenues from the Project; (III) fitness center rent and operating costs, to the
extent one is provided to the Tenant and made available to Tenant’s employees;
(IV) Project security measures; (V) Project transportation program costs; (VI)
capital expenditures classified as such under GAAP, but only to the extent of
the amortized costs of such capital item over the useful life of the improvement
as reasonably determined by Landlord in accordance with GAAP, limited to the
extent of actual savings created by such capital item for each year of the Term;
(VII) landscaping of, and removal of snow and ice from, the Project; (VIII) all
of the insurance premiums and deductibles required in connection with the
Project Insurance (as defined in Section 12(b)) in effect at all times during
the Term; and (IX) maintenance of the Common Areas. “Project Expenses” shall not
include any of the following: (A) repairs or other work occasioned by fire,
windstorm or other insured casualty or by the exercise of the right of eminent
domain to the extent Landlord actually receives insurance proceeds or
condemnation awards therefor; (B) leasing commissions, architects’, designers’,
space and/or landscape planners’, accountants’, consultants’, auditors’ or
attorneys’ fees, costs and disbursements and other expenses incurred in
connection with negotiations, leasing transactions or disputes with other
tenants or prospective tenants or other occupants, or associated with the
enforcement



--------------------------------------------------------------------------------



of any other leases or the defense of Landlord’s title to or interest in the
real property or any part thereof; (C) costs incurred by Landlord in connection
with the original construction of the Project and related facilities; (D) costs
(including permit, licenses and inspection fees) incurred in renovating or
otherwise improving or decorating, painting, or redecorating leased space for
other tenants or other occupants or vacant space; (E) depreciation, interest on
debt or amortization payments on any mortgage or deeds of trust or any other
borrowings and any ground rent; (F) any compensation paid to clerks, attendants
or other persons in commercial concessions operated by Landlord; (G) any fines,
penalties, interest or fees for Landlord’s failure to comply with Laws or pay
Taxes when due; (H) legal, accounting and other expenses related to Landlord’s
acquiring ground lease(s), submitting to any cooperative ownership regime,
financing, refinancing, mortgaging or selling the Building or the Project; (I)
any increase in an insurance premium caused by the non-general office use,
occupancy or act of another tenant; (J) costs for sculpture, decorations,
painting or other objects of art in excess of amounts typically spent for such
items in office buildings of comparable quality in the competitive area of the
Building; (K) cost of any political, charitable or civic contribution or
donation (whether in-cash or by donation of property or services); (L) reserves
for repairs, maintenance and replacements; (M) Project Utility Costs (as defined
in Section 6(a)); (N) Taxes; (O) cost of utilities directly metered or
submetered to Building tenants and paid separately by such tenants; (P) fines,
interest, penalties or liens arising by reason of Landlord’s failure to pay any
Project Expenses when due, except that Project Expenses shall include interest
or similar charges if the collecting authority permits such Project Expenses to
be paid in installments with interest thereon, such payments are not considered
overdue by such authority and Landlord pays the Project Expenses in such
installments; (Q) costs and expenses associated with hazardous waste or
hazardous substances not generated or brought to the Project by Tenant or its
agents including but not limited to the cleanup of such hazardous waste or
hazardous substances and the costs of any litigation (including, but not limited
to reasonable attorneys’ fees) arising out of the discovery of such hazardous
waste or hazardous substances; (R) wages, salaries, fees and fringe benefits
paid to all personnel above the level of regional property manager applicable to
region in which the Complex is located (provided such costs shall be allocated
evenly on a per rentable square foot basis of the buildings within such region),
and any other persons who are not assigned, in whole or in part to the
operation, management or repair of the Building; (T) costs of extraordinary
services provided to other tenants of the Building or services to which Tenant
is not entitled (including, without limitation, costs specially billed to and
paid by specific tenants); (U) all costs relating to activities for the
solicitation and execution of leases of space in the Building, including legal
fees, real estate brokers’ commissions, expenses, fees, and advertising, moving
expenses, design fees, rental concessions, rental credits, tenant improvement
allowances, lease assumptions or any other cost and expenses incurred in
connection with the leasing of any space in the Building; (V) costs representing
an amount paid to any Landlord Affiliate for services rendered to or for the
benefit of the Project (exclusive of any management fee permitted under the
Operating Expense inclusions) to the extent in excess of market rates for
comparable services if rendered by unrelated third parties; (W) costs, damages,
claims, judgments, interest and/or penalties (collectively, “Enforcement
Obligations”) arising from (1) Landlord’s default of this Lease or any other
lease for space in the Building and/or (2) the negligence or willful acts of
Landlord, its agents or employees or contractors (each, a “Landlord Default
Event”); (X) costs of (1) marketing for sale and/or refinance and (2) selling
and/or refinancing the Project or any portion thereof, Landlord’s interest
therein, and/or the ownerships interests in Landlord; (Y) Enforcement Costs
incurred to remedy, repair or otherwise correct violations of Laws affecting the
Project that exist on or after the Commencement Date (other than violations
arising from Tenant’s manner of use of the Premises); (Z) ground rents or
rentals payable by Landlord pursuant to any over-lease. Landlord shall not
collect or be entitled to collect Project Expenses from all of its tenants an
amount in excess of 100% of the Project Expenses actually incurred by Landlord;
and/or (AA) premiums for insurance maintained by or for the benefit of Landlord
to cover pre-existing environmental losses and/or interest rate hedges (for
mortgage financing transactions).


(vi)Subject to the next two succeeding sentences, “Taxes” means all taxes,
assessments and other governmental charges, including business improvement
district charges and special assessments for public improvements or traffic
districts that are levied or assessed against the Project during the Term or, if
levied or assessed prior to the Term, the share of the same reasonably and
properly allocable to the Term, business property operating license charges, and
out-of-pocket real estate tax appeal expenditures reasonably and actually
incurred by Landlord (to the extent of such savings). Taxes shall not include:
(i) any inheritance, estate, succession, transfer, gift, franchise, corporation,
net income or profit tax or capital stock or capital levy that is or may be
imposed upon Landlord; or (ii) any transfer tax or recording charge resulting
from a transfer of the Building or the Project; provided, however, if at any
time during the Term the method of taxation prevailing at the commencement of
the Term shall be altered such that in lieu of or as a substitute in whole or in
part for any Taxes now levied, assessed or imposed on real estate there



--------------------------------------------------------------------------------



shall be levied, assessed or imposed: (A) a tax on the rents received from such
real estate; or (B) a license fee measured by the rents receivable by Landlord
from the Premises or any portion thereof; or (C) a tax or license fee imposed
upon Premises or any portion thereof, then the same shall be included in Taxes.
Tenant may not file or participate in any Tax appeals for any tax lot in the
Project. Provided no Event of Default then is continuing, Tenant shall have the
benefit of all early payment discounts offered by the applicable taxing
authority regardless of whether the applicable Taxes are paid during the early
payment discount period. Taxes, and Tenant’s liability for Tenant’s Project
Share (as defined in Section 5(a) (vii)) of the same, shall be adjusted by
Landlord, retroactively as applicable, to reflect any decrease in Taxes
applicable to any year during the Term.


(vii)“Tenant’s Project Share” means the rentable square footage of the Premises
divided by the rentable square footage of the Building on the date of
calculation, which on the Execution Date is stipulated to be 22.9%.Tenant’s
Project Share will change during the Term pro rata to the extent the rentable
square footage of the Premises and/or the Building changes.


(viii)“Tenant’s Complex Share” means the rentable square footage of the Premises
divided by the rentable square footage of the buildings within the Complex on
the date of calculation sharing such Project Expense, all as determined in
accordance with the BOMA Standard. Tenant’s Complex Share will change during the
Term if the rentable square footage of the Premises and/or the Complex changes.


(b)Commencing on the first day after the end of the Base Year and continuing
thereafter during the Term, Tenant shall pay to Landlord in advance on a monthly
basis, payable pursuant to Section 5(d) below, Tenant’s Project Share of Project
Expenses to the extent Project Expenses exceed Project Expenses for the Base
Year, and Taxes to the extent Taxes exceed Taxes for the Base Year.


(c)Commencing on the first day after the end of the Base Year and continuing
thereafter during the Term, Tenant shall pay to Landlord in advance on a monthly
basis, payable pursuant to Section 5(d) below, Tenant’s Complex Share of Complex
Expenses to the extent Complex Expenses for such year in the Term exceed Complex
Expenses for the Base Year.


(d)For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses or Complex Expenses, Landlord shall
send to Tenant a statement of the monthly amount of projected Operating Expenses
and/or Complex Expenses due from Tenant for such calendar year (“Estimated
Operating Expenses”), and Tenant shall pay to Landlord such monthly amount of
Estimated Operating Expenses as provided in Section 5(a), without further
notice, demand, setoff, deduction, or counterclaim, except as set forth in this
Lease. Using commercially reasonable efforts to deliver no later than June 30th
of each calendar year, Landlord shall send to Tenant a reconciliation statement
of the actual Operating Expenses for the prior calendar year (“Reconciliation
Statement”). If the amount actually paid by Tenant as Estimated Operating
Expenses exceeds the amount due per the Reconciliation Statement, Tenant shall
receive a credit in an amount equal to the overpayment, which credit shall be
applied towards next Rent due until fully credited. If the credit exceeds the
aggregate future Rent owed by Tenant, and no Event of Default then is
continuing, Landlord shall pay the excess amount to Tenant within 30 days after
delivery of the Reconciliation Statement. If Landlord has undercharged Tenant,
then Landlord shall send Tenant an invoice setting forth the additional amount
due, which amount shall be paid in full by Tenant within 30 days after receipt
of such invoice.


(e)If, during the Term (including during the Base Year), less than 100% of the
rentable area of the Building or Complex is or was occupied by tenants, Project
Expenses and Project Utility Costs shall be deemed for such year to be an amount
equal to the costs that would have been incurred had the occupancy of the
Building been 100% throughout such year, as reasonably determined by Landlord
and taking into account that certain expenses fluctuate with the Building’s
occupancy level (e.g., Janitorial Expenses) and certain expenses do not so
fluctuate (e.g., landscaping). In addition, if Landlord is not obligated or
otherwise does not offer to furnish an item or a service to a particular tenant
or portion of the Building (e.g., if a tenant separately contracts with an
office cleaning firm to clean such tenant’s premises) and the cost of such item
or service would be included in Project Expenses, and/or Project Utility Costs,
Landlord shall equitably adjust the Project Expenses, or Project Utility Costs
so the cost of the item or service is shared only by tenants programmed to
receive such item or service. If, during the Term (including during



--------------------------------------------------------------------------------



the Base Year), the Project is not fully assessed for real estate tax purposes,
then the Taxes for the applicable year shall be deemed to be an amount equal to
the Taxes that would normally be expected to have been incurred had the Project
been fully assessed during such period, subject to the same reconciliation
process as set forth in Section 5(d) above. All payment calculations under this
Section 5(e) shall be prorated for any partial calendar years during the Term
and all calculations shall be based upon Project Expenses, Complex Expenses and
Project Utility Costs as grossed-up in accordance with the terms of this Lease.
Tenant’s obligations under this Section shall survive until June 30th after the
end of the calendar year in which the Surrender Date occurs.


(f)If Landlord or any Landlord Affiliate has elected to qualify as a real estate
investment trust (“REIT”), any service required or permitted to be performed by
Landlord pursuant to this Lease, the charge or cost of which may be treated as
impermissible tenant service income under the laws governing a REIT (but
nonetheless constitute a Project Expense or Complex Expense, as the case may
be), at Landlord’s direction, may be performed by an independent contractor of
Landlord, Landlord’s property manager, or a taxable REIT subsidiary that is
affiliated with either Landlord or Landlord’s property manager (each, a “Service
Provider”), each at no additional cost to Tenant. If Tenant is subject to a
charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) neither Landlord’s
engagement of such service provider nor Tenant’s payment to such Service
Provider, at Landlord’s direction, shall relieve Landlord from any obligation
under this Lease concerning the provisions of such services.


(g)Provided no Event of Default is then continuing, Tenant shall have the right,
at its sole cost and expense, to audit or have its appointed auditor audit
Landlord’s records supporting a Reconciliation Statement; provided: (i) Tenant
provides notice of its intent to audit such Reconciliation Statement within 3
months after receipt of the Reconciliation Statement; (ii) the audit is
performed by Tenant or an independent auditor that has not been retained on a
contingency basis or other basis where its compensation relates to the cost
savings of Tenant; (iii) any such audit may not occur more frequently than once
during each 12-month period of the Term, nor apply to any year prior to the year
of the then-current Reconciliation Statement being reviewed; (iv) the Base Year
may be included in the audit only as regards the Reconciliation Statement
pertaining to the 1st calendar year following the Base Year; (v) the audit is
completed within 3 months after the date that Landlord makes all of the
necessary and applicable records available to Tenant or Tenant’s auditor; (vi)
the contents of Landlord’s records shall be kept confidential by Tenant, its
auditor, and its other professional advisors, other than as required by
applicable Law; (vii) if Tenant or its auditor determines that an overpayment is
due Tenant, Tenant or Tenant’s auditor shall produce a reasonably detailed
report addressed to both Landlord and Tenant, which report shall be delivered
within 15 days after Tenant’s or Tenant’s auditor’s completion of the audit.
During completion of Tenant’s audit, Tenant shall nonetheless timely pay all of
Tenant’s Share of Operating Expenses without setoff or deduction, except as set
forth in this Lease. If Tenant’s audit discloses that the actual Operating
Expenses or Complex Expenses, as the case may be were less than those reported
in the Reconciliation Statement, within 30 days after delivery of such audit to
Landlord from Tenant or its appointed auditor, (x) Landlord shall pay the amount
of such excess to Tenant or credit such amount against next Rent due, and if,
within such thirty-day period of time, (A) such amount is not received by Tenant
or (B) Tenant does not receive Landlord's written notice of such credit against
next Rent due, then Tenant thereafter may setoff the amount of such excess
against next Rent due, and if such discrepancy exceeds five percent (5%) of the
applicable amount as reported in the Reconciliation Statement, Landlord promptly
shall reimburse Tenant the actual, third-party, reasonable hourly costs of
Tenant's audit, not to exceed the lesser of $10,000 and the amount in dispute.


6.UTILITIES.


(a)Commencing on the Commencement Date, and continuing throughout the Term,
Tenant shall pay for utility services as follows without setoff, deduction, or
counterclaim, except as set forth in this Lease: (i) Tenant shall pay directly
to the applicable utility service provider for any utilities that are separately
metered to the Premises; (ii) Tenant shall pay Landlord as Additional Rent for
any utilities that are separately submetered to the Premises based upon Tenant’s
actual submetered usage, as well as for any maintenance and replacement costs
associated with such submeters; and (iii) Tenant shall pay Landlord, as
Additional Rent, its proportionate share of actual consumption charges invoiced
by any utilities for service to the Premises that are not separately metered or
submetered,



--------------------------------------------------------------------------------



based upon its share of the area served by the applicable meter or submeter (a
fraction, the numerator of which is 15,602 as of the Execution Date, being the
area of the Premises, and the denominator of which being the rentable square
feet of the other premises sharing such submetered space). Commencing on the
Commencement Date, and continuing throughout the Term, Tenant shall pay for
utility services as follows without setoff, deduction, or counterclaim, except
as set forth in this Lease, Tenant shall pay Landlord, as Additional Rent,
Tenant’s Project Share of all utilities serving the Common Areas of the Project,
excluding the costs of utilities that are directly metered or submetered to
Building tenants or paid separately by such tenants (“Project Utility Costs”).
As of the Execution Date, to Landlord’s actual knowledge, but without prejudice
to Landlord’s right to make modifications from time to time:


•
Electric for the Premises is paid per proportionate share per clause (iii) of
Section 6(a).

•
Water/Sewer for the Premises is paid per proportionate share per clause (iii) of
Section 6(a).



Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which (solely to the extent of savings) shall be included in Project
Expenses; provided, the exercise of such right of entry is subject to the
Landlord Right of Entry Conditions (as defined in Section 25(t)). For those
utilities set forth in clauses (ii) and (iii) above, Landlord shall have the
right to estimate the utility charge, which estimated amount shall be payable to
Landlord within 20 days of receipt of an invoice therefor (together with
reasonable supporting documentation) and may be included along with the invoice
for Project Expenses, provided Landlord shall be required to reconcile on an
annual basis based on utility invoices received for such period. If the amount
actually paid by Tenant for the same exceeds the amount due per the annual
reconciliation, Tenant shall receive a credit in an amount equal to the
overpayment, which credit shall be applied towards next Rent due until fully
credited. The cost of utilities payable by Tenant under this Section shall
include all taxes assessed on such consumption and Landlord’s then-current
charges for reading the applicable meters, provided Landlord shall have the
right to engage a third party to read the submeters, and Tenant shall reimburse
Landlord for both the utilities consumed as evidenced by the meters plus such
costs for reading the meters within 20 days of receipt of an invoice therefor.
Tenant shall pay the rates as invoiced by the third-party providers, without
mark-up by Landlord. If Tenant fails to pay timely any direct-metered utility
charges from the applicable utility provider, Landlord shall have the right but
not the obligation to pay such charges on Tenant’s behalf and bill Tenant for
such costs plus the Administrative Fee (as defined in Section 17), which amount
shall be payable to Landlord as Additional Rent within 20 days of receipt of an
invoice therefor (together with reasonable supporting documentation).


(b)For any separately metered utilities, Landlord is hereby authorized to
request and obtain, on behalf of Tenant, Tenant’s utility consumption data from
the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord
shall have the right to shut down the Building systems, including electricity
and HVAC (as defined in Section 6(c)) systems, for required maintenance and
safety inspections, and in cases of emergency. Landlord shall not be liable for
any interruption in providing any utility that Landlord is obligated to provide
under this Lease, unless such interruption or delay: (i) renders the Premises or
any material portion thereof untenantable for Tenant’s normal course business
operations at the Premises, and Tenant has ceased using such untenantable
portion, (each, a “Premises Business Interruption”), provided Tenant shall first
endeavor to use any generator that serves the Premises or of which Tenant has
the beneficial use; (ii) results from the occurrence of a Landlord Default
Event; and (iii) extends for a period longer than 7 consecutive days, in which
case, Tenant’s obligation to pay Rent shall be abated with respect to the
untenantable portion of the Premises that Tenant has ceased using for the period
beginning on the 8th consecutive day after such conditions are met and ending on
the earlier of: (A) the date Tenant recommences using the Premises or the
applicable portion thereof for the normal course of business operations at the
Premises; or (B) the date on which the applicable service(s) is/are restored. In
each instance, however, Landlord shall exercise reasonable diligence to promptly
eliminate the cause of interruption and to effect restoration of service, and
shall give Tenant reasonable notice, when practicable, of the commencement and
anticipated duration of such interruption. Except as set forth in Section 14 and
Section 15 below, the remedies set forth in this Section 6(b) shall be Tenant’s
sole remedies in the event of a Premises Business Interruption, and Tenant
hereby waives any other rights against Landlord in connection therewith.
Landlord shall have the right to change the utility providers to the Project at
any time. In the event of a casualty or condemnation affecting the Building,
Project and/or the Premises, the terms of Sections 14 and 15, respectively,
shall control over the provisions of this Section.



--------------------------------------------------------------------------------





(c)Landlord represents the use of the Premises for the Permitted Use (as defined
in Section 8(a)) as improved by the Leasehold Improvements set forth in the
Plans (as defined on Exhibit C), will not exceed the design specifications for
the heating, ventilation, and air conditioning (“HVAC”) system serving the
Premises. If Landlord reasonably determines that: (i) Tenant’s use of the
Premises otherwise exceeds the design specifications for the HVAC system serving
the Premises following the completion of the Leasehold Improvements, introduces
into the Premises equipment that overloads such system, or causes such system to
not adequately perform its proper functions; or (ii) the heavy concentration of
personnel, motors, machines, or equipment used in the Premises, including
telephone and computer equipment, or any other condition in the Premises caused
by Tenant (for example, more than one shift per day or 24-hour use of the
Premises), adversely affects the temperature or humidity otherwise maintained by
such system, then Landlord shall notify Tenant in writing and Tenant shall have
10 days to remedy the situation to Landlord’s reasonable satisfaction. If Tenant
fails to timely remedy the situation to Landlord’s reasonable satisfaction,
Landlord shall have the right to install one or more supplemental air
conditioning units in the Premises with the cost thereof, including the cost of
installation, operation and maintenance, being payable by Tenant to Landlord
within 30 days after Landlord’s written demand. Tenant shall not change or
adjust any closed or sealed thermostat or other element of the HVAC system
serving the Premises without Landlord’s express prior written consent. Landlord
may install and operate meters or any other reasonable system for monitoring or
estimating any services or utilities used by Tenant in excess of those required
to be provided by Landlord (including a system for Landlord’s engineer
reasonably to estimate any such excess usage). If such system indicates such
excess services or utilities, Tenant shall pay Landlord’s reasonable charges for
installing and operating such system and any supplementary air conditioning,
ventilation, heat, electrical, or other systems or equipment (or adjustments or
modifications to the existing Building systems and equipment), and Landlord’s
reasonable charges for such amount of excess services or utilities used by
Tenant. All supplemental HVAC systems and equipment serving the Premises shall
be separately metered to the Premises at Tenant’s cost, and Tenant shall be
solely responsible for all electricity registered by, and the maintenance and
replacement of, such meters. Landlord has no obligation to keep cool any of
Tenant’s information technology equipment(“IT Equipment”) that is placed
together in one room, on a rack, or in any similar manner, and Tenant waives any
claim against Landlord in connection with Tenant’s IT Equipment other than any
claim arising by reason of the occurrence of a Landlord Default Event. Landlord
shall have the option to require that the computer room and/or information
technology closet in the Premises shall be separately submetered at Tenant’s
expense, and Tenant shall pay Landlord for all electricity registered in such
submeter. Within 1 month after written request, Tenant shall provide to Landlord
electrical load information reasonably requested by Landlord with respect to any
computer room and/or information technology closet in the Premises.


7.LANDLORD SERVICES


(a)Landlord shall provide the following to the Premises: (i) HVAC service to the
minimum specifications set forth on Exhibit L attached to and made a part of
this Lease, in the respective seasons, during Business Hours (except that such
HVAC service provided on Saturdays shall be requested as required by Tenant);
(ii) electricity for lighting and standard office equipment in the same manner
as provide in other Comparable Buildings (as defined in Section 7(c)); (iii)
water, sewer, and, to the extent applicable to the Building, gas, oil, and steam
service; (iv) cleaning services meeting the minimum specifications set forth on
Exhibit D attached hereto; and (v) security guard service in the building
located at 150 Radnor Chester Road between the hours of 7 a.m. and 5 p.m.
weekdays and a roving security service for the Complex (including regular
security details to the Building and Project) between the hours of 4 p.m. and
midnight weekdays. Tenant, at Tenant’s expense, shall make arrangements with the
applicable utility companies and public bodies to provide, in Tenant’s name,
telephone, cable, and any other utility service not provided by Landlord that
Tenant desires at the Premises.


(b)Landlord shall not be obligated to furnish any services, supplies, or
utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(p) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord. Landlord’s current
rate for HVAC service outside of Business Hours requested with at least 24
hours’ prior notice (or by noon for weekend service) is and shall be $75



--------------------------------------------------------------------------------



per hour, per zone, for the Term, with a two-hour minimum if the service does
not commence immediately following the end of a day’s Business Hours.


(c)Landlord shall operate and maintain the Project, at minimum to, and
consistent with, its and its affiliates’ respective management and operations
standards in effect for the three (3) years immediately prior to the Execution
Date for (i) the Project and (ii) the Class A suburban office buildings in the
Radnor, Pennsylvania market, known on the Execution Date as 555 E. Lancaster
Avenue, 130 Radnor Chester Road and 150 Radnor Chester Road, and One, Two, Three
and Four Radnor Corporate Center (collectively, the “Comparable Buildings”),
including, without limitation, with respect to the Building lobby and facades,
landscaping, outside seating areas, parking lot surfacing and striping, snow and
ice removal, maintenance and repair of the roof, structural components of the
Building and Building systems.


8.USE; SIGNS; PARKING; COMMON AREAS.


(a)Tenant shall use the Premises for general office and/or administrative use
and storage incidental thereto, and for no other purpose (“Permitted Use”).
Tenant’s use of the Premises for the Permitted Use shall be subject to all
applicable Laws and to all reasonable requirements of the insurers of the
Building. Tenant represents and warrants that Tenant’s NAICS Code is set forth
in Section 1 hereof. Landlord represents the use of the Premises for the
Permitted Use: (i) complies with all reasonable requirements of the insurers of
the Building, (ii) shall not in and of itself be deemed to be a use that may
render any increase in insurance premiums, and (iii) does not violate the
applicable Rules and Regulations (as defined in Section 19).


(b)Landlord, at Landlord’s expense, shall provide Tenant (one-time, at
Landlord’s expense and thereafter at Tenant’s expense) with Building-standard
identification signage on all Building lobby directories and at the main
entrance to the Premises. Tenant shall not place, erect, or maintain any signs
at the Premises, the Building, or the Project that are visible at ground-level
from outside of the Premises. Tenant shall have the non-exclusive right to cause
Landlord, exercisable by the delivery of written notice from Tenant to Landlord,
to install a panel sign (“Panel”) on the monument sign to be constructed at the
Project (“Monument Sign”) at the location set forth on Exhibit J and
substantially in the appearance as depicted on Exhibit F, subject to
satisfaction of all of the following terms and conditions: (i) the size and
location and Tenant’s specifications and design of the Panel shall be subject to
Landlord’s prior written consent and shall be generally consistent with the
then-current aesthetic standards of the Building and Exhibits F and J; (ii)
Landlord shall install the Panel, at Landlord’s expense; (iii) Landlord shall
maintain and repair the Monument Sign, the cost of which shall be included in
Project Expenses; (iv) Landlord shall maintain and repair the Panel, at Tenant’s
sole cost and expense; (v) if the Panel requires replacement, such replacement
shall be at Tenant’s sole cost and expense; (vi) Tenant shall forfeit Tenant’s
Panel on the Monument Sign if any Event of Default continues uncured for at
least ninety (90) consecutive days after notice is given by Landlord to Tenant
to that effect; (vii) Tenant shall forfeit Tenant’s Panel on the Monument Sign
if, and only for such period of time as, (A) the rentable area of the Premises
consensually is reduced by at least twenty percent (20%) and (B) no other lease
or other use/occupancy agreement affecting less area of the Building than that
of the reduced Premises grants such user the contractual right to an identifying
panel on the Monument Sign; and (vii) upon the expiration of the Term or earlier
termination of the Lease, Landlord shall remove and discard such Panel, at
Tenant’s sole expense.


(c)Subject to the Rules and Regulations, at no additional consideration, Tenant
shall have the nonexclusive right in common with others to use: (i) the paved
driveways and walkways at the Project for vehicular and pedestrian access to the
Building; (ii) Common Areas; and (iii) the parking facilities at the Project for
parking standard-size automobiles of Tenant and its employees and business
visitors, on a non-exclusive, unreserved basis, parking at a ratio of 3.2 per
1,000 square feet of rentable area of the Premises (rounded downward).In
addition to the foregoing, Landlord shall provide to Tenant, during the Term
(including any extension of the Term), so long is there is no Event of Default:
(i) four (4) unreserved vehicular parking spaces in the parking garage located
beneath the surface of the Building; and (ii) three (3) reserved vehicular
parking spaces in the surface parking lot of the Project (adjacent to the
Building) in the location marked on Exhibit J attached hereto, provided that
Landlord shall have no obligation to monitor or patrol such exclusive parking
spaces.





--------------------------------------------------------------------------------



(d)Subject to the Landlord Right of Entry Conditions, Landlord shall have the
right in its sole discretion to, from time to time, construct, maintain,
operate, repair, close, limit, take out of service, alter, change, and modify
all or any part of the Common Areas; provided, (i) normal course vehicular and
pedestrian access to the Project, Building and Premises shall not be disrupted,
impaired, suspended or terminated, except for the duration of a Premises
Emergency Event (as defined in Section 11(a) below), and (ii) the signage rights
set forth in Section 8(b) above are not compromised, and (iii)the vehicular
parking rights set forth in Section 8(c) above are not compromised, except for
the duration of a Premises Emergency Event. Subject to the Landlord Right of
Entry Conditions, Landlord, Landlord’s agents, contractors, and utility service
providers shall have the right to install, use, and maintain ducts, pipes,
wiring and conduits in and through the Premises provided such use does not cause
the usable area of the Premises to be reduced beyond a de minimis amount.


(e)Subject to Landlord’s security measures and the occurrence of any Force
Majeure Event (as defined in Section 25(g)): (i) Landlord shall provide Tenant
with access to the Building and passenger elevator service for use in common
with others for access to and from the Premises 24 hours per day, 7 days per
week, except during emergencies where such access cannot be provided; and (ii)
Landlord shall have the right to limit the number of elevators (if any) to be
operated during repairs and during non-Business Hours, provided at least 1
elevator shall be operational at all times during non-Business Hours, except
during emergencies where such elevator service cannot be provided. If
applicable, Landlord shall provide Tenant with access to the freight elevator(s)
of the Building from time to time following receipt of Tenant’s prior request,
and Tenant shall pay Landlord’s then-current charge for use of such freight
elevators). Landlord shall provide to Tenant as of the Commencement Date with 49
key access cards to the Building, at no cost to Tenant. Each additional card
required by Tenant shall be provided at the lesser of (iii) $35 or (iv)
Landlord’s then actual cost for such cards charged to other tenants of the
Building.


9.TENANT’S ALTERATIONS. Except as otherwise set forth in this Lease, Tenant
shall not cut or drill into or secure any fixture, apparatus or equipment or
make other invasive alterations, improvements or physical additions
(collectively, “Alterations”) of any kind to any part of the Premises (other
than hanging of artwork or as otherwise set forth in the next succeeding
sentence) without first obtaining the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned, or delayed. All Alterations
shall be completed in compliance with all applicable Laws and Landlord’s
guidelines concerning Alterations, which shall be substantially similar to the
guidelines attached as Exhibit C-2, as the same may be reasonably updated from
time to time to reflect reasonable practices in the industry (the “Alterations
Guidelines”). Landlord’s consent shall not be required for any Alteration
(regardless of the then applicable Alterations Guidelines) costing less than
$100,000.00 and that: (i) is nonstructural; and (ii) does not affect any of the
Building MEP systems, involve electrical or drywall work, require a building
permit, or materially affect the air quality in the Building in an adverse,
continuing way. Tenant shall be solely responsible for the installation and
maintenance of its data, telecommunication, and security systems and wiring at
the Premises, which shall be done in compliance with all applicable Laws and
Landlord’s guidelines with respect to such installations. With respect to all
Alterations made after the Execution Date, other than those made by Landlord (or
authorized or permitted by Landlord) pursuant to this Lease, Tenant acknowledges
that: (A) Tenant is not, under any circumstance, acting as the agent of
Landlord; (B) Landlord did not cause or request such Alterations to be made; (C)
Landlord has not ratified such work; and (D) Landlord did not authorize such
Alterations within the meaning of applicable state statutes. Nothing in this
Lease or in any consent to the making of Alterations shall be deemed or
construed in any way as constituting a request by Landlord, express or implied,
to any contractor, subcontractor, or supplier for the performance of any labor
or the furnishing of any materials for the use or benefit of Landlord. The
Leasehold Improvements are not Alterations for any purpose under this Lease, and
shall be governed by Exhibit C to this Lease. Tenant shall not be required to
remove any Alteration at the expiration of the Term or sooner termination as to
which (I) the same is permitted to be constructed or installed without
Landlord’s consent in accordance with this Section 9 or (II) if Landlord’s
consent to such Alteration does not expressly require the same.


10.ASSIGNMENT AND SUBLETTING.


(a)As used in this Lease:


(i)“Tenant Affiliate” means a corporation, limited liability company,
partnership, or other registered entity, 10% or more of whose equity interest is
owned by the same persons



--------------------------------------------------------------------------------



or entities owning 10% or more of Tenant’s equity interests (or one or more
entities owned by one or more such persons or entities), any subsidiary of
Tenant, or a corporate parent of Tenant.


(ii)“Permitted Tenant Successor” means (A) any Permitted Transferee and/or (B)
the Transferee of any Transfer requiring Landlord’s prior consent in accordance
with Section 10 as to which such Landlord’s consent is obtained.
 
(iii)“Permitted Transferee” means (A) the surviving Transferee of any Tenant
Capital Transaction and/or (B) any Transferee that is a Tenant Affiliate.


(iv)“Tenant Capital Transaction” means (A) any merger, consolidation, or sale of
all or substantially all assets of Tenant, and/or (B) any direct or indirect
transfer of majority ownership control of Tenant.


(v)“Transfer” means (A) the sale, assignment, transfer, hypothecation, mortgage,
encumbering, subleasing, or other disposition of all or any of Tenant’s interest
in this Lease or the Premises, whether voluntarily or by operation of law, (B)
any Tenant Capital Transaction; provided, for so long as the shares of Tenant
are publicly-traded, and for avoidance of doubt, Landlord and Tenant confirm
that the transfer of any or all of the publicly traded shares of Tenant or in
any of its present or future Tenant Affiliates is not a Transfer for any purpose
concerning this Lease.


(vi)“Transferee” means the counterparty to any Transfer.


(b)Except as expressly permitted pursuant to Section 10(d) concerning (i)
Transfers to Tenant Affiliates and (ii) any Tenant Capital Transaction, neither
Tenant nor Tenant’s legal representatives or successors-in-interest by operation
of law (whether a Permitted Tenant Successor or otherwise), shall complete any
Transfer without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Any Transfer requiring Landlord’s
consent under this Lease and executed without Landlord’s prior written consent
shall constitute an Event of Default and shall, at Landlord’s option, be void
and/or terminate this Lease. Consent by Landlord to any one Transfer requiring
its consent in accordance with this Section 10 shall be held to apply only to
the specific Transfer authorized, and shall not be construed as a waiver of the
duty of Tenant, or Tenant’s legal representatives or assigns, to obtain from
Landlord consent to any other or subsequent Transfers pursuant to the foregoing,
or as modifying or limiting the rights of Landlord under the foregoing covenant
by Tenant.


(c)It shall not be unreasonable for Landlord to withhold its consent to a
proposed Transfer requiring its prior consent if: (i) the proposed Transferee
shall have a net worth that is less than that of Tenant as of the Execution
Date; (ii) the proposed Transferee then is an existing tenant of one of the
Comparable Buildings (but only with respect to such Comparable Buildings that
then are owned by Landlord or any Landlord Affiliate); (iii) the proposed
Transferee is a prospective tenant then negotiating with Landlord for space in
one or more of the Comparable Building (but only with respect to such Comparable
Buildings that then are owned by Landlord or any Landlord Affiliate) whose
requirement with respect to rentable square feet and commencement of term can be
completely satisfied by the inventory of space in the Comparable Buildings then
available for direct lease (but only with respect to such Comparable Buildings
then owned by Landlord or an affiliate of Landlord); (iv) the proposed Transfer
would cause any of Landlord’s existing parking facilities to be in violation of
code requirements, or require Landlord to increase the parking area or the
number of parking spaces to meet code requirements; or (v) the Transferee then
presently intends to use the Premises for a use other than the Permitted Use or
such Transferees’ use would violate the terms of any exclusivity provision of
any other tenant’s lease. As of the date hereof, Landlord represents that
Landlord has not granted an exclusive use to any tenant of the Building. Within
15 business days of receipt of Tenant’s written request, Landlord shall provide
a list of any then applicable exclusivity clauses implicated by this Section.


(d)Tenant shall have the right without the prior consent of Landlord, but after
at least 10 days’ prior written notice to Landlord, to complete (i) one or more
Transfers to any Tenant Affiliate and/or (ii) one or more Tenant Capital
Transactions; provided, (i) Tenant delivers to Landlord the Transfer Information
(as defined below); (ii) the Permitted Transferee shall have a tangible net
worth at least equal to the net worth of Tenant on the Execution Date;



--------------------------------------------------------------------------------



and (iii) the originally named Tenant shall not be released or discharged from
any liability under this Lease by reason of such Transfer; (iv) the Permitted
Use of the Premises shall not change.


(e)If at any time during the Term Tenant desires to complete a Transfer other
than to a Permitted Transferee, Tenant shall give written notice to Landlord of
such desire together with the Transfer Information (a “Transfer Notice”). If
Tenant desires to assign this Lease or to sublease the entire Premises other
than pursuant to Section 10(d), Landlord shall have the right to accelerate the
Expiration Date so that the Expiration Date shall be the date on which the
proposed assignment or sublease would be effective; or (ii) Tenant desires to
sublease less than the entire Premises other than to any Tenant Affiliate,
Landlord shall have the right to accelerate the Expiration Date with respect to
the portion of the Premises that Tenant proposes to sublease (and in each case,
a pro rata portion of Tenant’s parking rights shall also expire on such
accelerated Expiration Date). If Landlord elects to accelerate the Expiration
Date pursuant to this paragraph, Tenant shall have the right to rescind its
request for Landlord’s consent to the proposed Transfer by giving written notice
of such rescission to Landlord within 10 days after Tenant’s receipt of
Landlord’s acceleration election notice. If Tenant does not so rescind its
request, Tenant shall deliver the Premises or the applicable portion thereof to
Landlord in the same condition as Tenant is, by the terms of this Lease,
required to deliver the Premises to Landlord upon the Expiration Date; and (B)
Fixed Rent and Tenant’s Share shall be reduced on a per rentable square foot
basis for the area of the Premises that Tenant no longer leases. If Landlord
elects to accelerate the Expiration Date for less than the entire Premises, the
cost of erecting any demising walls, entrances, and entrance corridors, and any
other improvements required in connection therewith shall be performed by
Landlord, with the cost thereof being divided evenly between Landlord and
Tenant, and shall be executed by Landlord subject to the Landlord Right of Entry
Conditions.


(f)As used in this Lease, “Transfer Information” means the following information
concerning a Transfer: (i) a copy of the fully executed assignment and
assumption agreement, or sublease agreement, as applicable (with respect to a
Transfer to Permitted Transferee, such agreement to be delivered to Landlord
within 10 business days after the transaction closes and with respect to all
other Transfers, such agreement shall be provided in draft form and shall not be
executed until Landlord’s consent has been given); (ii) a copy of the
then-current financials of the Transferee (either audited or certified by the
chief financial officer of the Transferee); and (iii) a copy of the formation
certificate and good standing certificate of the Transferee.


(g)Concerning any Transfer other than to a Permitted Transferee, any sums or
other economic consideration received by Tenant as a result of any Transfer
(except rental or other payments received that are attributable to the
amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee, and other reasonable
expenses incident to the Transfer, including standard leasing commissions and
excluding in all cases, economic consideration attributable to elements of the
Transfer unrelated to the Lease) denominated as rentals under the sublease or as
consideration for the assignment of this Lease that exceed, in the aggregate,
the total sums which Tenant is obligated to pay Landlord under this Lease shall
be divided evenly between Landlord and Tenant, with Landlord’s portion being
payable to Landlord as Additional Rent without affecting or reducing any other
obligation of Tenant hereunder.


(h)Regardless of Landlord’s consent to a proposed Transfer, no Transfer shall
release Tenant from Tenant’s obligations or alter Tenant’s primary liability to
fully and timely pay all Rent due from time to time under this Lease and to
fully and timely perform all of Tenant’s other obligations under this Lease, and
the originally named Tenant and all assignees shall be jointly and severally
liable for all Tenant obligations under this Lease. The acceptance of rental by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. If there is a Transferee Event of Default, Landlord may
proceed directly against the originally named Tenant without the necessity of
exhausting remedies against such Transferee. If there has been a Transfer and an
Event of Default occurs, Landlord may collect Rent from the Transferee and apply
the net amount collected to the Rent herein reserved; but no such collection
shall be deemed a waiver of the provisions of this Section, an acceptance of
such Transferee as tenant hereunder or a release of Tenant from further
performance of the covenants herein contained.


11.REPAIRS AND MAINTENANCE.





--------------------------------------------------------------------------------



(a)Except with respect to Landlord Repairs (as defined below), Tenant, at
Tenant’s expense, shall keep and maintain the interior of the Premises in good
order and condition including promptly making all repairs necessary to keep and
maintain such in good order and condition, subject to reasonable wear and tear
and damage by casualty or condemnation. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or advising Landlord of Tenant’s desire to have Landlord make
such repairs, in which case Tenant shall pay to Landlord for such repairs at
Landlord’s then-standard rate. To the extent that Tenant requests that Landlord
make any other repairs that are Tenant’s obligation to make under this Lease,
Landlord may elect to make such repairs on Tenant’s behalf, at Tenant’s expense,
and Tenant shall pay to Landlord such expense along with the Administrative Fee.
If an Event of Default is then continuing, Landlord may elect to require that
Tenant prepay the amount of such repair. All repairs made by Landlord or Tenant
shall utilize materials and equipment that are at least equal in quality,
number, and usefulness to those originally used in constructing the Building and
the Premises or the Leasehold Improvements, as the case may be. If either Tenant
or Landlord (at Tenant’s request) installs and/or operates HVAC equipment
(“Tenant’s Supplemental HVAC”) and/or any Alteration, Tenant, at Tenant’s
expense, shall maintain Tenant’s Supplemental HVAC and/or Alteration in a clean
and safe manner and in proper operating condition throughout the Term under a
service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least a
semiannual basis, and provide Landlord with a copy thereof. Within 5 business
days after Landlord’s request, Tenant shall provide Landlord with evidence that
such contract is in place. All repairs to the Building and/or the Project made
necessary by reason of the installation, maintenance and operation of Tenant’s
Supplemental HVAC and Alterations shall be Tenant’s expense. Upon the occurrence
of a Force Majeure Event or other emergency, such as a burst waterline, that
threatens imminent material harm to the Premises (each, "Premises Emergency
Event"), Landlord shall have the right to make repairs for which Tenant is
responsible hereunder (at Tenant’s cost) without giving Tenant prior notice, but
in such case Landlord shall provide notice to Tenant as soon as practicable
thereafter, and Landlord shall take commercially reasonable steps to minimize
the costs incurred. Subject to obtaining Landlord’s prior consent to the
specific area in which Tenant requires access, Tenant shall be permitted
reasonable access to portions of the Building adjacent to the Premises as
required in order to perform Tenant’s obligations under this Lease; provided,
however, (i) Tenant shall make commercially reasonable efforts to assure such
access shall be during non-Business Hours, (ii) Landlord shall be permitted to
have in attendance a representative, and (iii) Tenant shall be responsible for
all costs in connection therewith.


(b)Landlord, at Landlord’s expense (except to the extent such expenses are
includable in Project Expenses), shall make all repairs and replacements to the
Building so as to satisfy its obligations under this Lease, including repairs to
and/or replacements of the following: (i) the footings and foundations and the
structural elements of the Building; (ii) the roof of the Building; (iii) the
HVAC (excluding Tenant’s Supplemental HVAC), plumbing, elevators (if any),
electric, fire protection and fire alert systems within the Building core from
the core to the point of connection for service to the Premises; (iv) the
Building exterior; and (v) the Common Areas and (vi) such other repairs and or
replacements as required by this Lease (collectively, “Landlord Repairs”). Any
provision of this Lease to the contrary notwithstanding, any repairs to the
Project or any portion thereof to the extent arising from the negligent or
willful act or omission of Tenant or any employee, agent, subtenant or
contractor of Tenant shall be made at Tenant’s expense, subject to the waivers
set forth in Section 12(c).


(c)Tenant shall use commercially reasonable efforts to conduct its normal course
business operations in the Building and within the Premises so as to minimize to
the extent reasonably feasible, consistent with its then normal course business
operations: (i) direct and indirect energy consumption and greenhouse gas
emissions; (ii) water consumption; (iii) the amount of material entering the
waste stream; and (iv) negative impacts upon the indoor air quality of the
Building. Landlord shall use commercially reasonable efforts to operate and
maintain the Common Areas of the Building to: (1) minimize to the extent
reasonably feasible: (i) direct and indirect energy consumption and greenhouse
gas emissions; (ii) water consumption; (iii) the amount of material entering the
waste stream; and (iv) negative impacts upon the indoor air quality of the
Building; and (2) permit the Building to maintain its LEED rating and an Energy
Star label, to the extent applicable, the costs of which shall be included in
Project Expenses (except to the extent otherwise not permitted).
    
12.INSURANCE; SUBROGATION RIGHTS.





--------------------------------------------------------------------------------



(a)Tenant, at Tenant’s expense, shall obtain and keep in force at all times as
of the Commencement Date (or Tenant’s earlier accessing of the Premises) a
combination of commercial general liability insurance and umbrella/excess
liability insurance, including contractual liability and personal injury
liability, with a limit of $3,000,000 per occurrence and $3,000,000 general
aggregate on account of bodily injury to or death of one or more persons as the
result of any one accident or disaster and on account of damage to property, or
in such other amounts as Landlord may require up to a limit of $5,000,000,
consistent with its then-current requirements of tenants comparable to Tenant at
the Comparable Buildings, and, in no event, shall such change occur more
frequently than once in any sixty (60) month period during the Term. Tenant
shall, at its sole cost and expense, maintain in full force and effect a policy
of “special form” property insurance on Tenant’s Property (as hereinafter
defined) for full replacement value and with coinsurance waived. “Tenant’s
Property” means Tenant’s trade fixtures, inventory, equipment, other tangible
personal property, and Specialty Alterations (as defined in Section 18(b)).
Tenant shall neither have, nor make, any claim against Landlord for any loss or
damage to Tenant’s Property, regardless of the cause of the loss or damage.
Tenant shall require its movers to procure and deliver to Landlord a certificate
of insurance naming Landlord as an additional insured. No liability insurance
required hereunder shall be subject to cancellation or modification without at
least 10 days’ prior notice to all insureds, and shall name Tenant as insured,
and Landlord and Landlord’s property manager, and Brandywine Realty Trust as
additional insureds, and, if requested in writing by Landlord, shall also name
as an additional insured any institutional holder of any mortgage that is a lien
upon any part of the Premises. Prior to the Commencement Date, Tenant shall
provide Landlord with certificates that evidence that all insurance coverages
required under this Lease are in place for the policy periods. Tenant shall also
endeavor to furnish to Landlord and/or Landlord’s designated agent throughout
the Term replacement certificates at least 10 days prior to the expiration dates
of the then-current policy or policies or, upon request by Landlord and/or its
agent from time to time, sufficient information to evidence that the insurance
required under this Section is in full force and effect. All insurance required
under this Lease shall be issued by an insurance company that is authorized to
do business in the State and has a financial rating of at least an A-VII as
rated in the most recent edition of Best’s Insurance Reports. The limits of any
such required insurance shall not in any way limit Tenant’s liability under this
Lease or otherwise. If Tenant fails to maintain such insurance, Landlord may,
but shall not be required to, procure and maintain the same, at Tenant’s
expense, which expense shall be reimbursed by Tenant as Additional Rent within
10 days after written demand. Any deductible under such insurance policy in
excess of $25,000 shall be approved by Landlord in writing prior to the issuance
of such policy, and Tenant shall not self-insure without Landlord’s prior
written consent, each such consent or approval not to be unreasonably withheld,
conditioned or delayed.


(b)Landlord shall obtain and maintain the minimum insurance at all times during
the Term (collectively, the “Project Insurance”) covering such risks, in such
policy limits, with insurers of such insurance rating listed in Best Insurance
Reports, and with commercially reasonable deductibles, which insurance now
existing is described on Exhibit K attached to and made a part of this Lease
(collectively, the “Project Insurance”), which Project Insurance shall include,
without limitation: (i) replacement cost insurance including “special form”
property insurance on the Building, including without limitation leasehold
improvements (exclusive of Tenant’s Property); (ii) commercial general liability
insurance (including bodily injury and property damage) covering Landlord’s
operations at the Project in amounts reasonably required by Landlord or any
Superior Instrument Holder (as defined in Section 16), but in no event less than
$3,000,000 per occurrence and $3,000,000 general aggregate on account of bodily
injury to or death of one or more persons as the result of any one accident or
disaster and on account of damage to property; and (iii) such other insurance as
reasonably required by Landlord or any Superior Instrument Holder.


(c)Each party to this Lease hereby waives any and every claim which may arise in
its favor and against the other party hereto during the Term for any and all
loss of, or damage to, any of its tangible property located within or upon or
constituting a part of the Project. Landlord and Tenant shall each procure an
appropriate clause in or endorsement to any property insurance covering the
Project or any portion thereof and personal property, fixtures, and equipment
located therein, wherein the insurer waives subrogation and consents to a waiver
of right of recovery pursuant to the terms of this paragraph. Both Landlord and
Tenant agree promptly to give each insurance company which has issued to it
policies of property insurance written notice of the terms of such mutual
waivers and to cause such insurance policies to be properly endorsed, if
necessary, to prevent the invalidation thereof by reason of such waivers, and
shall furnish to the other party written evidence of such foregoing endorsements
or that such endorsement is not required.





--------------------------------------------------------------------------------



13.INDEMNIFICATION.


(a)Subject to Section 12(c), Tenant shall defend, indemnify, and hold harmless
Landlord, Landlord’s property manager, and Brandywine Realty Trust and each of
Landlord’s directors, officers, members, partners, trustees, employees, and
agents (collectively, the “Landlord Indemnitees”) from and against any and all
third-party claims, actions, damages, liabilities, and expenses (including all
reasonable costs and expenses (including reasonable attorneys’ fees)) to the
extent arising from: (i) Tenant’s breach of a non-monetary obligation of this
Lease; (ii) any negligence or willful act of any Tenant Indemnitees (as defined
below), or any of Tenant’s invitees, subtenants, or contractors; and (iii) any
acts or omissions of Tenant, Tenant’s invitees, subtenants or contractors or
Tenant Indemnitees occurring at, or the condition, use or operation of, the
Premises, except to the extent arising from the occurrence of a Landlord Default
Event and/or the negligence or willful misconduct of any of Landlord
Indemnitees. If Tenant fails to promptly defend a Landlord Indemnitee following
written demand by the Landlord Indemnitee, the Landlord Indemnitee shall defend
the same at Tenant’s expense, by retaining or employing counsel reasonably
satisfactory to such Landlord Indemnitee.


(b)Subject to Section 12(c), Landlord shall defend, indemnify, and hold harmless
Tenant and each of Tenant’s directors, officers, members, partners, trustees,
employees, and agents (collectively, the “Tenant Indemnitees”) from and against
any and all third-party claims, actions, damages, liabilities, and expenses
(including all reasonable costs and expenses (including reasonable attorneys’
fees)) to the extent arising from: (i) Landlord’s breach of a non-monetary
obligation of this Lease; and (ii) any negligence or willful misconduct of any
of Landlord Indemnitees. If Landlord fails to promptly defend a Tenant
Indemnitee following written demand by the Tenant Indemnitee, the Tenant
Indemnitee shall defend the same at Landlord’s expense, by retaining or
employing counsel reasonably satisfactory to such Tenant Indemnitee.


(c)Landlord’s and Tenant’s obligations under this Section shall not be limited
by the amount or types of insurance maintained or required to be maintained
under this Lease. The provisions of this Section shall survive the Surrender
Date (as defined in Section 18(a)).


14.CASUALTY DAMAGE. If there occurs any casualty to the Project (other than to
the Premises) and: (i) insurance proceeds and deductibles are unavailable to
Landlord or are insufficient to restore the Project to substantially its
pre-casualty condition (assuming Landlord has or will diligently file and
prosecute all claims therefor); or (ii) more than 30% of the total rentable area
of the Building is damaged, Landlord shall have the right to terminate this
Lease and all the unaccrued obligations of the parties hereto, by sending
written notice of such termination to Tenant within 60 days after such casualty.
Such notice shall specify a termination date not fewer than 30 nor more than 90
days after such notice is given to Tenant. If there occurs any casualty to the
Premises and (i) in Tenant's and Landlord's reasonable judgment, the repair and
restoration work would require more than 210 consecutive days (or 180 days with
respect to a Premises Business Interruption) (subject in both cases to delay
occasioned by the occurrence of a Force Majeure Event) to complete after the
casualty (assuming normal work crews not engaged in overtime), (ii) the casualty
occurs during the last 12 months of the Term, (iii) such casualty damage
prevents or materially impairs normal business course vehicular or pedestrian
access to the Project, Building and/or Premises or vehicular parking at the
Project consistent with the requirements of this Lease, and/or (iv) prevents or
materially impairs use of the Premises as the Permitted Use for Tenant’s normal
course business operations, Tenant and Landlord shall each have the right to
terminate this Lease and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other party within 60 days
after the date of such casualty. Such notice shall not specify a termination
date fewer than 30 or more than 90 days after such notice is given to the other
party, but in no event shall the termination date be after the last day of the
Term. If the casualty is finally determined to have been caused solely by the
act or omission of Tenant or any of Tenant’s agents, employees, invitees,
assignees, subtenants, licensees or contractors, Tenant shall be obligated to
pay the deductible on the Project Insurance claim therefor. If there occurs any
casualty to the Premises and neither party terminates this Lease, then
notwithstanding anything to the contrary in this Lease, Tenant’s obligation to
pay Fixed Rent and Additional Rent shall be equitably adjusted or abated during
the period (if any) during which Tenant is not reasonably able to use the
Premises or an applicable portion thereof as a result of such casualty. Tenant
shall have no other contractual right to terminate this Lease as a result of any
damage or destruction of the Premises, except as expressly provided in this
Section.





--------------------------------------------------------------------------------



15.CONDEMNATION. If a taking renders the Building or Premises reasonably
unsuitable for the Permitted Use or such taking prevents normal business course
vehicular or pedestrian access to the Project, Building and/or Premises or
vehicular parking at the Project consistent with the requirements of this Lease,
this Lease shall, at either party’s option, terminate as of the date title to
condemned real estate vests in the condemnor, the Rent herein reserved shall be
apportioned and paid in full by Tenant to Landlord to such date, all Rent
prepaid for period beyond that date shall forthwith be repaid by Landlord to
Tenant, and neither party shall thereafter have any liability for any unaccrued
obligations hereunder. If this Lease is not terminated after a condemnation,
then notwithstanding anything to the contrary in this Lease, the Fixed Rent and
the Additional Rent shall be equitably reduced in proportion to the area of the
Premises that has been taken for the balance of the Term. Tenant shall have the
right to make a claim against the condemnor for the unamortized cost of the
Leasehold Improvements, Alterations and Specialty Alterations (in excess of the
Tenant Improvement Allowance), moving expenses, business dislocation damages and
any award, all to the extent that such claim does not reduce the sums otherwise
payable by the condemnor to Landlord.


16.SUBORDINATION; ESTOPPEL CERTIFICATE.


(a)Provided that Tenant’s right of possession of the Premises shall not be
disturbed by the mortgagee or ground lessor of the Project (a “Superior
Instrument Holder”) so long as there is no Event of Default under the Lease,
this Lease shall be subordinate to the lien of any ground lease or mortgages now
or hereafter recorded against record title to the Project or any portion thereof
(each, a “Superior Instrument”). Tenant shall execute and deliver to Landlord
within 10 days after written demand such further instrument evidencing such
subordination and agreement to attorn as shall be reasonably required by any
Superior Interest Holder, confirming, among other things, that the party holding
the Superior Instrument to which this Lease is subordinate shall (i) confirm
Tenant’s setoff rights set forth in this Lease and (ii) recognize and preserve
this Lease in the event of any foreclosure sale or possessory action (“SNDA”).If
Landlord shall be or is alleged to be in default of any of its obligations owing
to Tenant under this Lease, Tenant, at Landlord’s request, shall give to the any
Superior Instrument Holder whose name and address Tenant has been given written
notice, notice by overnight mail of any such default that Tenant shall have
served upon Landlord. Tenant shall not be entitled to exercise any right or
remedy because of any default by Landlord without having given such notice to
the Superior Interest Holder as aforesaid and, if Landlord fails to cure such
default, the Superior Interest Holder shall have the right to cure such default
within 45 days after Superior Interest Holder’s receipt of such default notice
from Tenant or by such earlier date as set forth in the SNDA. Notwithstanding
the foregoing, any Superior Interest Holder may at any time subordinate its
mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution and delivery, and in that event
the Superior Interest Holder shall have the same rights with respect to this
Lease as though it had been executed prior to the execution and delivery of the
Mortgage.


(b)Upon a Superior Instrument being recorded against the Project, Landlord
shall, at no cost to Landlord, request for Tenant’s benefit a SNDA on then
customary, commercially reasonable form of such Superior Instrument Holder.


(c)Each party shall at any time and from time to time, within 10 days after the
other party’s written request (but no more frequently than twice during any
twelve-month period of time from and after the Execution Date), execute and
deliver to the other party a written instrument in non-recordable form
certifying all reasonably requested factual information pertaining to this
Lease.


17.DEFAULT AND REMEDIES.


(a)An “Event of Default” means the occurrence of any of the following: (i)
Tenant fails to pay any Rent when due and such failure continues for more than 5
business days after Landlord has given Tenant written notice of such failure;
provided, however, in no event shall Landlord have any obligation to give Tenant
more than 2 such notices in any 12-month period concerning any failure of Tenant
to pay any recurring payment of Rent, after which there shall be an Event of
Default if Tenant fails to pay such Rent when due, regardless of Tenant’s
receipt of notice of such non-payment; (ii) Tenant fails to bond over a
mechanic’s or materialmen’s lien within 10 business days after Landlord’s
demand; (iii) any Transfer occurs that violates this Lease (regardless of
whether the same might be void under this Lease); (iv) [INTENTIONALLY LEFT
BLANK]; (v) Tenant fails to deliver any Landlord-requested executed



--------------------------------------------------------------------------------



version, fully negotiated, estoppel certificate or SNDA within 5 business days
after receipt of notice that such document was not received within the time
period required under this Lease; (vi) [INTENTIONALLY LEFT BLANK]; or (vii)
Tenant fails to observe or perform any of Tenant’s other agreements or
obligations under this Lease and such failure continues for more than 30 days
after Landlord gives Tenant written notice of such failure, or the expiration of
such additional time period as is reasonably necessary to cure such failure (not
to exceed 60 days), provided Tenant promptly commences and thereafter proceeds
with all due diligence and in good faith to cure such failure.


(b)Upon the occurrence of an Event of Default, Landlord shall have the right, at
Landlord’s option, to elect to do any one or more of the following:


(i)Landlord shall have the right to terminate this Lease, in which event Tenant
shall immediately surrender the Premises to Landlord and Tenant shall pay
Landlord upon demand for all losses and damages that Landlord suffers or incurs
by reason of such termination, including damages in an amount equal to the total
of: (A) the costs of repossessing the Premises and all other out-of-pocket
expenses actually and reasonably incurred by Landlord to enforce this Lease
(collectively, “Enforcement Costs”), plus the Administrative Fee; (B) the unpaid
Rent earned as of the date of termination; (C) all Rent for the period that
would otherwise have constituted the remainder of the Term, discounted to
present value at a rate of 5% per annum; and (D) all other sums of money and
damages owing by Tenant to Landlord;


(ii)Landlord shall have the right to enter upon and take possession of the
Premises without terminating this Lease (but terminating Tenant’s right of
possession, if Landlord so elects) and without being liable to prosecution or
any claim for damages therefor and to relet the Premises on such terms as
Landlord deems advisable, in which event Tenant shall pay to Landlord on demand
Landlord’s Enforcement Costs to repossess the Premises, plus the Administrative
Fee and any deficiency between the Rent payable hereunder and the rent paid
under such reletting; provided, however, (A) Tenant shall not be entitled to any
excess payments received by Landlord from such reletting, and (B) subject to
Section 17(k) below, Landlord’s failure to relet the Premises shall not release
or affect Tenant’s liability for Rent or for damages;


(iii)Landlord shall have the right to enter the Premises without terminating
this Lease and without being liable for prosecution or any claim for damages
therefor (except those arising the occurrence of a Landlord Default Event) and
maintain the Premises and repair or replace any damage thereto caused by Tenant
or do anything for which Tenant is responsible hereunder. Tenant shall reimburse
Landlord immediately upon demand for any Enforcement Costs incurred to thus
effect Tenant’s compliance under this Lease, and Landlord shall not be liable to
Tenant for any damages with respect thereto(except those arising the occurrence
of a Landlord Default Event); and/or


(iv)Landlord shall have the right to cure any default on behalf of Tenant and
Tenant shall reimburse Landlord upon demand for any sums paid or costs incurred
by Landlord in curing such default, including attorneys’ fees and other legal
expenses, plus the Administrative Fee. “Administrative Fee” means 10% of the
Enforcement Costs incurred by Landlord to enforce such Event of Default.


(c)Upon the occurrence of an Event of Default, Tenant shall be liable to
Landlord for: (i) all Fixed Rent and Additional Rent accrued and unpaid; (ii)
all Enforcement Costs incurred by Landlord in recovering possession of the
Premises, including legal fees, and removal and storage of Tenant’s property,
and otherwise to enforce the Event of Default; (iii) the actual and reasonable
out-of-pocket costs and expenses incurred by Landlord to restore the Premises to
the condition in which the same were to have been surrendered by Tenant as of
the Expiration Date; (iv) the costs of reletting commissions; and (v) the
unamortized portion (on a straightline basis with interest at 7% per annum) of
brokerage commissions paid to Broker by Landlord, and tenant concessions
including free rent given by Landlord, in connection with this Lease. Upon the
occurrence of an Event of Default during the Abatement Period, the Abatement
Period shall immediately become void, and the monthly Fixed Rent due for the
Abatement Period shall equal the amount of Fixed Rent due immediately following
the Fixed Rent Start Date.





--------------------------------------------------------------------------------



(d)Any amount payable by Tenant under this Lease that is not paid when due and
unpaid as of the expiration of any applicable grace or cure period set forth in
this Lease shall bear interest at the rate of .583% per month until paid by
Tenant to Landlord.


(e)Neither any delay or forbearance by Landlord or Tenant in exercising any
right or remedy hereunder nor Landlord’s or Tenant’s undertaking or performing
any act that the other party is not expressly required to undertake under this
Lease shall be construed to be a waiver of such party’s rights or to represent
any agreement by either party to thereafter undertake or perform such act.
Either party’s waiver of any breach by the other party of any covenant or
condition herein contained (which waiver shall be effective only if so expressed
in writing by such party) or either party’s failure to exercise any right or
remedy in respect of any such breach shall not constitute a waiver or
relinquishment for the future of such party’s right to have any such covenant or
condition duly performed or observed by the other party, or of either party’s
rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of such party in respect of such breach or
any subsequent breach.


(f)The rights granted to Landlord in this Section shall be cumulative of every
other right or remedy provided in this Lease or which Landlord may otherwise
have at law or in equity or by statute, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies or constitute a forfeiture or waiver of Rent or
damages accruing to Landlord by reason of any Event of Default.


(g)No payment by Tenant or receipt by Landlord of a lesser amount than any
payment of Fixed Rent or Additional Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Fixed Rent or Additional Rent
due and payable hereunder, nor shall any endorsement or statement or any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity.


(h)Tenant further waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended,
or any similar or successor provision of law, and agrees that 5 business days’
notice shall be sufficient in any case where a longer period may be statutorily
specified.


(i)In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:


(1)WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
EXPIRATION OF THE TERM OR OCCURRENCE OF AN EVENT OF DEFAULT, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT EVENT OF DEFAULT, OR UPON THE TERMINATION OF THIS
LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE PREMISES.


(2)In any such action to confess judgment in ejectment, Landlord shall first
cause to be filed in such action an affidavit made by it or someone acting for
it setting forth the facts necessary to authorize the entry of judgment, of
which facts such affidavit shall be conclusive evidence of Landlord’s position,
and if a true copy of this Lease (and of the truth of the copy such affidavit
shall be sufficient evidence) be filed in such action, it shall not be necessary
to file the original as a warrant of attorney, any rule of Court, custom or
practice to the contrary notwithstanding.


________ (TENANT’S INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES
THAT TENANT HAS VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE
PROCESS



--------------------------------------------------------------------------------



RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS OF THIS SECTION 17(i) REGARDING CONFESSION OF JUDGMENT. TENANT
FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE
MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY
CONFESSION AND ALSO OBTAINING BY JUDICIAL PROCESS A MONEY JUDGMENT FOR PAST DUE
AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT AND
SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO
TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED
PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY.
FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND
LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT
THAT ANY SUCH JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.


(j)Provided no Event of Default is continuing at the time of Tenant’s request
and at the time of the execution of such agreement, Landlord agrees promptly to
execute and deliver to Tenant, from time to time after receipt of Tenant’s
written request therefor, an agreement subordinating Landlord's statutory lien
on Tenant’s personal property, furniture, fixtures, equipment and other assets
(excluding, however, the Leasehold Improvements), on Landlord’s customary form,
with such modifications that are reasonably acceptable to Landlord, Tenant and
Tenant’s lender(s). Landlord shall be entitled to a $1,500 fee in connection
with Landlord’s preparation of such landlord subordination agreement, which
shall be earned and payable upon the execution of any such document by Landlord,
Tenant, and the applicable secured party.


(k)Landlord shall use commercially reasonable efforts to relet and generate rent
from releasing of the Premises following Tenant's vacation of the Premises and
removal of such Specialty Alterations (as defined in Section 18(b))as to which
Landlord’s consent to same required removal at the expiration of the Term or
sooner termination of this Lease; provided, however, that Landlord shall be
under no duty to relet the Premises prior to leasing other office space in the
Building of the same size as the Premises that then is being actively marketed
by Landlord for direct lease. In the event Landlord shall, after an Event of
Default, recover the accelerated payment and any and all amounts provided for
herein which are already due and payable or in arrears from Tenant and it shall
be determined at the expiration of the Term of this Lease (taken without regard
to early termination for default) that a credit is due Tenant because the net
proceeds of any reletting plus the amounts paid to Landlord by Tenant exceed the
aggregate of rent and other charges accrued in favor of Landlord to the end of
said Term, Landlord shall refund such excess to Tenant, without interest,
promptly after such determination.


(l)Except in case of an Imminent Threat (as hereinafter defined), should
Landlord’s failure or refusal to make any repairs to the Premises required to be
made by Landlord under the Lease within fifteen (15) days after receipt of
written notice from Tenant (provided that Landlord shall have such additional
time as may be reasonably necessary (up to 45 days, in the aggregate) to make
such repair, provided that Landlord commences to cure such default within such
fifteen-day period and actively and diligently in good faith prosecutes such
cure to completion), then Tenant may deliver written notice thereof to Landlord
(“Reminder Notice”). The Reminder Notice shall specify that Tenant may exercise
the rights granted under this Section 17(l) if Landlord fails to cure or
commence to cure the specified items within ten (10) days of receipt of the
Reminder Notice. If Landlord’s failure or refusal to make any required repairs
to the Premises is reasonably likely to result in an imminent material threat of
injury to persons or damage to Tenant’s property at the Premises (an “Imminent
Threat”), Tenant shall deliver to Landlord written notice to that effect, which
shall also specify that Tenant may exercise the rights granted under this
Section 17(l) if Landlord immediately fails to cure the specified items (an
“Imminent Threat Notice”). If (a) Landlord fails to take or commence to take
(and diligently pursue to completion) the required action within the applicable
period of time set forth above following its receipt of a Reminder Notice or
Imminent Threat Notice, as the case may be, and (b) Tenant in good faith
believes that it can perform such obligations, then Tenant may, subject to the
terms of this Section 17(l), make such repairs, Landlord shall reimburse Tenant
for Tenant’s reasonable, third-party, out-of-pocket costs and expenses
(collectively, “Third-Party Costs”) in taking such action within thirty (30)
days after receiving an invoice from Tenant setting forth a reasonably
particularized breakdown of such costs and expenses with sufficient backup
documentation. All repairs made by Tenant pursuant to this Section 17(l) shall
(i) be in accordance with all Laws; (ii) use only such contractors as are duly
licensed in the State and who perform such work in comparable buildings in the
normal course of their business; (iii) upon



--------------------------------------------------------------------------------



commencing such work, complete the same within a reasonable period of time; and
(iv) effect such work in a good and workmanlike manner. Prior to commencing any
such work, Tenant shall cause its contractors and subcontractors to provide
certificates evidencing adequate insurance coverage naming Landlord and any
other associated or affiliated entity as additional insureds. If Tenant complies
with all of the terms and conditions of this Section 17(l)and Landlord fails to
reimburse Tenant within the time frame set forth above, Tenant may credit or
setoff such Third-Party Costs against the next installment of Rent until such
Third-Party Costs are recouped by Tenant.


(m)Except as set forth in Section 17(b) above and Section 18(a) below, Landlord
and Tenant shall not be liable for any consequential or indirect damages arising
from a default of this Lease.


18.SURRENDER; HOLDOVER.


(a)On (i) the Expiration Date or (ii) such other date on which Tenant’s right to
possess the Premises terminates in accordance with this Lease (the earlier of
such two dates being defined in this Lease as the “Surrender Date”), Tenant
shall vacate and surrender the Premises to Landlord in good order and condition,
vacant, broom clean, and in conformity with the applicable provisions of this
Lease, including without limitation Sections 9 and 11. Tenant shall have no
right to hold over beyond the Surrender Date, and if Tenant does not vacate as
required such failure shall be deemed an Event of Default and Tenant’s occupancy
shall not be construed to effect or constitute anything other than a tenancy at
sufferance. During any period of occupancy beyond the Surrender Date, Tenant
shall continue to be liable for Additional Rent and the amount of Fixed Rent
owed by Tenant to Landlord shall, for the first month of such holdover, be 150%
of the Fixed Rent that would otherwise be due under this Lease and thereafter,
shall be 200% of the Fixed Rent that would otherwise be due under this Lease,
without prorating for any partial month of holdover, and except that any
provisions in this Lease that limit the amount or defer the payment of
Additional Rent shall be null and void. The acceptance of Rent by Landlord or
the failure or delay of Landlord in notifying or evicting Tenant following the
Surrender Date shall not create any tenancy rights in Tenant and any such
payments by Tenant may be applied by Landlord against the Enforcement Costs
incurred by Landlord as a result of such holdover following the Surrender Date.
The provisions of this Section shall not constitute a waiver by Landlord of any
right of reentry as set forth in this Lease; nor shall receipt of any Rent or
any other act in apparent affirmance of the tenancy operate as a waiver of
Landlord’s right to terminate this Lease for a breach of any of the terms,
covenants, or obligations herein on Tenant’s part to be performed. No option to
extend this Lease shall have been deemed to have occurred by Tenant’s holdover
following the Surrender Date, and any and all options to extend this Lease or
expand the Premises shall be deemed terminated and of no further effect as of
the first date that Tenant holds over following the Surrender Date. In addition,
if Tenant fails to vacate and surrender the Premises as of the Surrender Date as
herein required, Tenant shall indemnify, defend and hold harmless Landlord from
all costs, losses, expenses or liabilities incurred as a result of such failure
to vacate and surrender the Premises to Landlord as of the Surrender Date,
including without limitation, claims made by the next succeeding tenant of the
Premises and/or its real estate brokers and reasonable attorneys’ fees. Tenant’s
obligation to pay Rent and to perform all other Lease obligations for the period
up to and including the Surrender Date, and this Section 18(a), shall survive
the Surrender Date. In no way shall the remedies to Landlord set forth above in
this Section 18(a) be construed to constitute liquidated damages for Landlord’s
losses resulting from Tenant’s holdover.


(b)On or prior to the Surrender Date, Tenant, at Tenant’s expense, shall remove
from the Premises Tenant’s Property and all telephone, security, and
communication equipment system wiring and cabling, restore in a good and
workmanlike manner any damage to the Premises and/or the Building caused by such
removal or replace the damaged component of the Premises and/or the Building if
such component cannot be restored as aforesaid as at the expiration of the Term
or the sooner termination of this Lease. Tenant shall not be required to remove
any of the Leasehold Improvements set forth in the Final Plan. Tenant shall not
be required to remove a Specialty Alteration if at the time Tenant requests
Landlord’s consent to such Specialty Alteration, Tenant provides Landlord with
written notification that Tenant desires to not be required to remove such
Specialty Alteration and Landlord consents in writing to Tenant’s non-removal
request. “Specialty Alteration” means an Alteration that: (i) Landlord required
to be removed in connection with Landlord’s consent to making such Alteration;
or (ii) are not normal and customary leasehold improvements typically found in
comparable office space in Comparable Buildings, such as kitchens (other than a
pantry installed for the use of Tenant’s employees only), executive restrooms,
computer room installations, supplemental HVAC equipment and components, safes,
vaults, libraries or file rooms requiring reinforcement of floors, internal
staircases, slab penetrations, non-Building standard life safety systems,
security systems, specialty door locksets (such



--------------------------------------------------------------------------------



as cipher locks) or lighting, and any demising improvements done by or on behalf
of Tenant after the Commencement Date. If Tenant fails to remove any of Tenant’s
Property, wiring, or cabling as required herein, the same shall be deemed
abandoned and Landlord, at Tenant’s expense, may remove and dispose of same and
repair and restore any damage caused thereby, or, at Landlord’s election, such
Tenant’s Property, wiring, and cabling shall become Landlord’s property. Tenant
shall not remove any Alteration (other than Specialty Alterations) from the
Premises without the prior written consent of Landlord.


19.RULES AND REGULATIONS. Tenant covenants that Tenant and its employees,
agents, invitees, subtenants, and licensees shall comply with the rules and
regulations set forth on Exhibit E attached hereto (the “Rules and
Regulations”), subject to the limiter set forth as clause (iii) of the last
sentence of Section 8(a) above. Landlord shall have the right to rescind any of
the Rules and Regulations and to make such other and further written rules and
regulations as in the reasonable judgment of Landlord shall from time to time be
needed for the safety, protection, care and cleanliness of the Project, the
operation thereof, the preservation of good order therein and the protection and
comfort of its tenants, their agents, employees and invitees; provided, (a) at
least 60 days’ prior written notice is given to Tenant of the same; and (b) such
changes do not conflict with, or compromise, any of Tenant’s rights under this
Lease or increase Tenant’s obligations under this Lease. In the event of an
inconsistency between the text of the Rules and Regulations and the text of this
Lease, the text of this Lease shall control. Landlord shall make commercially
reasonable efforts to uniformly enforce the Rules and Regulations concerning all
users of the Project.


20.GOVERNMENTAL REGULATIONS.


(a)Tenant shall not use, generate, manufacture, refine, transport, treat, store,
handle, dispose, bring, or otherwise cause to be brought or permit any of its
agents, employees, subtenants, contractors, or invitees to bring, in, on, or
about any part of the Project, any hazardous waste, solid waste, hazardous
substance, toxic substance, petroleum product or derivative, asbestos,
polychlorinated biphenyl, hazardous material, pollutant, contaminant, or similar
material or substance as defined by the Comprehensive Environmental Response
Compensation and Liability Act , 42 U.S.C. Sections 9601 et seq., as the same
may from time to time be amended, and the regulations promulgated pursuant
thereto (CERCLA), or now or hereafter defined or regulated as such by any other
Law (“Hazardous Material”) in violation of applicable Law; provided, Tenant
shall be permitted to bring onto the Premises office cleaning supplies and
products normally found in modern offices provided Tenant only brings a
reasonable quantity of such supplies and products onto the Premises and Tenant
shall at all times comply with all Laws pertaining to the storage, handling,
use, and application of such supplies and products, and all Laws pertaining to
the communication to employees and other third parties of any hazards associated
with such supplies and products. Tenant shall not install any underground or
above ground tanks on the Premises. Tenant shall not cause, or permit to exist,
any release, spillage, emission, or discharge of any Hazardous Material on or
about the Premises in violation of applicable Law (a “Release”). In the event of
a Release, Tenant shall promptly notify Landlord in writing (a “Release
Notice”), report such Release to the government agency(ies) with jurisdiction,
to the extent required by applicable Law, and promptly remove the Hazardous
Material and otherwise investigate and remediate the Release in accordance with
applicable Law. If Tenant has not undertaken to diligently commence such
investigation and, following completion of the same, remediation of such Release
within 30 days following the earlier of Landlord’s receipt of the Release Notice
and Tenant’s obtaining actual knowledge of the Release, Landlord shall have the
right, but not the obligation, to enter upon the Premises to investigate and/or
remediate the Release in lieu of Tenant (subject to the Landlord Right of Entry
Conditions), and Tenant shall reimburse Landlord as Additional Rent for the
out-of-pocket costs actually and reasonably incurred by Landlord to effect such
remediation and investigation. Tenant shall promptly notify Landlord when Tenant
acquires actual knowledge of the presence of any Hazardous Material on or about
the Premises in violation of applicable Laws, and except as Tenant is permitted
to bring onto the Premises under this Lease. Landlord shall have the right to
inspect and assess the Premises for the purpose of determining whether Tenant is
handling any Hazardous Material in violation of this Lease or applicable Law, or
to ascertain the presence of any Release. This Section 20(a) shall survive the
Surrender Date.


(b)Landlord represents that, to its actual knowledge as of the Execution Date,
without independent investigation: (i) the Premises are in material compliance
with all environmental laws; and (ii) no Hazardous Materials are present in, at
or on the Premises in violation of environmental Laws and (iii) Landlord has
received no notice of violation of any other applicable Laws. Subject to the
limitations of liability set forth herein, and without prejudice to Landlord's
obligations under Section 13(b) above, Landlord shall defend, indemnify and hold
harmless



--------------------------------------------------------------------------------



Tenant from and against any third-party claims, actions, damages, liability and
expense (including reasonable attorney’s and fees) arising from Landlord’s
storage and use of Hazardous Materials at, in or on the Project in violation of
applicable Laws, including any costs incurred by Tenant because of any
investigation of the Project or any cleanup, removal or restoration of the
Project to remove or remediate such Hazardous Materials deposited by Landlord.
This Section 20(b) shall survive the Surrender Date.


(c)Tenant shall, and shall cause its employees, agents, contractors, licensees,
subtenants, and assignees to, use the Premises in compliance with all applicable
Laws. Tenant shall, at its sole cost and expense, promptly comply with each and
all of such Laws, and also with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted to deal with its
manner of use and occupancy of the Premises, except in the case of required
structural changes not triggered by Tenant’s particular use or manner of use or
change in use of the Premises, or Tenant’s alterations, additions, or
improvements therein. Without limiting the generality of the foregoing, Tenant
shall: (i) obtain, at Tenant’s expense, before engaging in Tenant’s business or
profession within the Premises, all necessary licenses and permits including,
but not limited to, state and local business licenses, and permits; and (ii)
remain in compliance with and keep in full force and effect at all times all
licenses, consents, and permits necessary for the lawful conduct of Tenant’s
business or profession at the Premises. Tenant shall pay when due all personal
property taxes, income taxes and other taxes, assessments, duties, impositions,
and similar charges that are or may be assessed, levied, or imposed upon Tenant.
Tenant shall also comply with all applicable Laws that do not relate to the
physical condition of the Premises and with which only the occupant can comply,
such as laws governing maximum occupancy, workplace smoking, video recording
regulations and illegal business operations, such as gambling. The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial,
governmental or regulatory action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of such Laws shall be conclusive of that
fact as between Landlord and Tenant.


(d)Notwithstanding anything to the contrary in this Section, if the requirement
of any public authority obligates either Landlord or Tenant to expend money in
order to bring the Premises and/or any area of the Project into compliance with
Laws as a result of: (i) Tenant’s particular use or alteration of the Premises;
(ii) Tenant’s change in the use of the Premises; (iii) the manner of conduct of
Tenant’s business or operation of its installations, equipment, or other
property therein; (iv) any cause or condition created by or at the instance of
Tenant, other than by Landlord’s performance of any work for or on behalf of
Tenant; or (v) breach of any of Tenant’s obligations hereunder, then Tenant
shall bear all costs of bringing the Premises and/or Project into compliance
with Laws, whether such costs are related to structural or nonstructural
elements of the Premises or Property.


(e)Except to the extent of Tenant’s compliance with its obligations set forth
above in this Section 20, during the Term Landlord shall comply with all
applicable Laws affecting Landlord, its business operations, and the Project
(including the Premises), including without limitation compliance with Title III
of the Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its
regulations as to the design and construction of the Common Areas. This Section
20(e) shall survive the Surrender Date.


21.NOTICES. Except as otherwise set forth below in this Section 21, wherever in
this Lease it is required or permitted that notice, consent, waiver, demand or
other communication be given or served by either party to this Lease to or on
the other party, such consent, waiver, notice, demand or other communication
shall be duly given or served in writing and delivered either: (i) by personal
service; (ii) by prepaid nationally recognized courier service (e.g., Federal
Express, UPS, and USPS) with evidence of receipt required for delivery; (iii) by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
with respect to Landlord, emailed to Landlord, with copy of such notice by
regular mail; in all such cases, addressed to the parties at the addresses set
forth below. Each such notice shall be deemed to have been given to or served
upon the party to which addressed on the date the same is delivered or delivery
is refused. Each party shall have the right to change its address for notices
(provided such new address is in the continental United States) by a writing
sent to the other party in accordance with this Section which shall be effective
30 days following receipt thereof, and each party shall, if requested, within 10
days confirm to the other its notice address. Notices from Landlord may be given
by either an agent or attorney acting on behalf of Landlord. Notwithstanding the
foregoing: (a) any notice from Landlord to Tenant regarding ordinary business
operations (meaning, and limited solely to, exercise of a right of access to the
Premises and notice of maintenance activities or Landlord access.) may be
delivered by regular mail, facsimile, or electronic means (such as email) to any
person at the Premises



--------------------------------------------------------------------------------



whom Landlord reasonably believes is authorized to receive such notice on behalf
of Tenant without copies; and (b) invoices, notices of change in billing or
notice address, and statements of estimated or reconciliation of Operating
Expenses and/or utilities, may be sent by regular mail or electronic means (such
as email) to Tenant’s billing contact.


If to Tenant:
Prior to the Commencement Date
Safeguard Scientifics, Inc.
Attn: Chief Operating Officer
435 Devon Park Drive, Suite 800
Wayne, PA 19087


From and after the Commencement Date
Safeguard Scientifics, Inc.
Attn: Chief Operating Officer
At the Premises


Phone: 610-975-4984
Email: bsisko@safeguard.com
Email for billing contacts:
(Steven J. Grenfell)
sgrenfell@safeguard.com
cc to (Andrew Murphy) amurphy@safeguard.com






and to Landlord:
Brandywine Operating Partnership, L.P.
Attn: Jeff DeVuono
555 East Lancaster Ave., Suite 100
Radnor, PA 19087
Phone: 610-325-5600
Email: jeff.devuono@bdnreit.com


with a copy to:
Email: Legal.Notices@bdnreit.com

22.BROKERS. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Broker. Each party shall indemnify, defend and hold the
other harmless from and against all liability, cost and expense (including
reasonable attorneys’ fees and court costs), arising from any misrepresentation
or breach of the preceding sentence. Landlord shall pay Broker a commission in
connection with this Lease pursuant to the terms of a separate written agreement
between Landlord and Broker. This Section 22 shall survive the Surrender Date.


23.LIMITATION OF LIABILITY.


(a)Landlord’s obligations hereunder shall be binding upon Landlord only for the
period of time that Landlord is in ownership of the Building, and upon
termination of that ownership and assignment of this Lease to, and acceptance
and assumption of this Lease by, its successor-in-title, Tenant, except as to
any obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and,
at the option of any Superior Instrument Holder, to such Superior Instrument
Holder. Landlord shall have no personal liability under any of the terms,
conditions or covenants of this Lease and Tenant shall look solely to the equity
of Landlord in the Building and/or the proceeds therefrom for the satisfaction
of any claim, remedy or cause of action of any kind whatsoever arising from the
relationship between the parties or any rights and obligations they may have
relating to the Project, this Lease, or anything related to either, including
without limitation as a result of the breach of any Section of this Lease by
Landlord. In addition, no recourse shall be had for an obligation of Landlord
hereunder, or for any claim based thereon or otherwise in respect thereof or the
relationship between the parties, against any past, present or future Landlord
Indemnitee (other than Landlord), whether by virtue of any statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise, all such
other liability being expressly waived and released by Tenant with respect to
the Landlord Indemnitees (other than Landlord).



--------------------------------------------------------------------------------





(b)No recourse shall be had for an obligation of Tenant hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Tenant, whether by virtue of any statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such other
liability being expressly waived and released by Landlord with respect to the
above-named individuals and entities.


24.RELOCATION.


(a)Landlord, at its expense, and on at least one hundred eighty (180) days’
prior written notice, shall have the one-time right to require Tenant to move
from the Premises to another suite in the Complex, effective on or after the
date that is the third (3rd) anniversary of the Commencement Date, in order to
permit Landlord to maintain an economical and proper distribution of tenants
throughout the Building.  Any such suite shall be of comparable size (and if
larger than the Premises, rent on the suite shall be calculated as if it had the
same number of rentable square feet as the Premises), shall be functionally
comparable to the Premises for Tenant’s normal course business operations as
then conducted at  the Premises (considering, without limitation, office sizes
and configuration, reception area and conference room sizes, proximity of
secretarial and other administrative areas to executive offices and conference
rooms, location of conference rooms and other common facilities), shall have the
same decor and level of interior finish as the Premises, including  all
amenities comprising the Tenant Improvements, as modified by any Alterations
(including Specialty Alterations), or such other decor which Tenant in its
absolute discretion approves, shall have comparable views and at least the same
number of window offices and conference rooms and a reception area as then exist
in the Premises.  Without limiting the foregoing, the new suite must have
comparable expansion capabilities as then otherwise are available to Tenant
under this Lease taking into account the term of the existing tenants on either
side of the Premises and the replacement suite. The plans for the new suite
shall be subject to Tenant’s approval, in its reasonable discretion, for
conformity with the provisions of this Section 24. Tenant’s reserved surface
parking spots shall also be relocated to have the same proximity to the Premises
as then exists.


(b)In case of any such relocation, Landlord will pay all expenses attributable
to the relocation and move including, without limitation, expenses of
constructing and decorating the new premises, project managers, all third party
consultants, cost of  relocating generator, expenses of moving Tenants
furniture, computers (including backing up all computers prior to the move),
phones and other equipment, the reasonable cost of an architect to design the
new premises (such architect to be selected by Tenant), new cabling and wiring,
the reasonable cost of a move coordinator to oversee and coordinate the move of
all furniture, files and equipment and their placement in the new premises and
to inspect the fit-out of the new suite, the reasonable cost of printing a
reasonable quantity of new stationary and business cards and company brochures,
the cost of preparation and delivering of a move announcement to all regulatory
authorities with jurisdiction, Tenant’s portfolio companies and their
counterparties, investors in Tenant and third-parties then  dealing with
Tenant.  Any move shall be scheduled so that all packing, moving and unpacking
is commenced and completed between 6:00 p.m. Friday and 7:00 a.m. Monday.  All
elements of the move shall be planned so that there is no material downtime or
disruption to Tenant’s continuing normal course business operations. 


25.GENERAL PROVISIONS.


(a)For so long as no Event of Default is continuing, Tenant shall peaceably and
quietly possess, hold and enjoy the Premises for the Term, without hindrance
from Landlord or anyone claiming by through or under Landlord, under and subject
to the terms and conditions of this Lease. Such hindrance shall be construed to
include, without limitation, such material interferences not customary for the
operation of a first-class building (and expressly excluding Landlord’s
performance of Landlord’s obligations under this Lease provided Landlord
performs such obligations in a reasonably appropriate manner for a first-class
building), including, noxious odors that are not resolved in a reasonable period
following notice thereof, excessive noise not customary for a first-class
building that is not limited in a reasonable period following notice thereof,
and where such hindrance arises by reason of activities affecting the Premises
by Landlord or Landlord’s agents. In addition to the foregoing, Landlord agrees
that, provided that Tenant has provided Landlord with at least 3 weeks prior
written notice of the specific day, Landlord shall not conduct construction that
would cause intrusive noise within the Premises for up to 2 days for each
3-month period during the Term.



--------------------------------------------------------------------------------





(b)Subject to the terms and provisions of Section 10, the respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns. Except as otherwise set forth
herein, this Lease does not and is not intended to confer any rights or remedies
upon any person other than the parties hereto.


(c)This Lease shall be governed in accordance with the Laws of the State,
without regard to choice of law principles. Landlord and Tenant hereby consent
to the exclusive jurisdiction of the state and federal courts located in the
State.


(d)In connection with any litigation arising out of this Lease, Landlord or
Tenant, whichever is the prevailing party as finally determined by the trier of
fact in such litigation, shall be entitled to recover from the other party all
reasonable costs and expenses incurred by the prevailing party in connection
with such litigation, including reasonable outside counsel fees. If, in the
context of a bankruptcy case, Landlord is compelled at any time to incur any
Enforcement Costs, including attorneys’ fees, in enforcing or attempting to
enforce the terms of this Lease or to enforce or attempt to enforce any actions
required under the Bankruptcy Code to be taken by the trustee or by Tenant, as
debtor-in-possession, then the sum so paid by Landlord shall be awarded to
Landlord by the Bankruptcy Court and shall be immediately due and payable by the
trustee or by Tenant’s bankruptcy estate to Landlord in accordance with the
terms of the order of the Bankruptcy Court.


(e)This Lease, which by this reference incorporates all exhibits, riders,
schedules, and other attachments hereto, supersedes all prior discussions,
letters of intent, proposals, requests for proposal (including the Request for
Proposal prepared by Broker, and accepted on September 22, 2014 by Landlord and
Tenant), negotiations and discussions between the parties and this Lease
contains all of the agreements, conditions, understandings, representations and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors in interest.


(f)TIME IS OF THE ESSENCE OF ALL PROVISIONS OF THIS LEASE, INCLUDING ALL NOTICE
PROVISIONS.


(g)Except for the payment of Rent, each party hereto shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of its obligations when prevented from so doing by a cause
beyond such party’s reasonable control, including, without limitation, strikes
or other labor disputes, orders or regulations of any federal, state, county or
municipal authority, embargoes, moratorium on the issuance of permits, fire or
other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism or war, inability to obtain any materials or services, or acts
of God (each, a “Force Majeure Event”), provided such party delivers notice
reasonably detailing such Force Majeure Event as soon as practicable after the
occurrence of such Force Majeure Event, and such party shall use commercially
reasonable efforts to remedy Force Majeure Event as soon as practicable; and, in
no event shall the occurrence of a Force Majeure Event excuse or delay the
delivery date of the Premises by Landlord for Tenant’s construction of the
Leasehold Improvements if Tenant elects to perform the Leasehold Improvements.
With respect to a casualty under Section 14, Force Majeure Event shall mean
solely embargoes, acts of terrorism or war and/or acts of God. With respect to
the definition of a Force Majeure Event as applied to obtaining materials used
in connection with the construction of the Leasehold Improvements, any delay in
Landlord obtaining materials shall be subject to the conditions set forth in
Exhibit C. No such inability or delay due to a Force Majeure Event shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent, or relieve the other party from
any of its obligations under this Lease, or impose any liability upon such party
or its agents, by reason of inconvenience or annoyance to the other party, or
injury to or interruption of the other party’s business, or otherwise.


(h)Excepting payments of Fixed Rent, Operating Expenses, and utilities (which
are to be paid as set forth in Sections 4, 5 and 6) and unless a specific time
is otherwise set forth in this Lease for any Tenant payments, all amounts due
from Tenant to Landlord shall be paid by Tenant to Landlord within 30 days after
receipt of an invoice



--------------------------------------------------------------------------------



therefor. Tenant shall pay to Landlord when due all sales, use, transaction
privilege, gross receipts, or other excise tax that is at any time levied or
imposed upon any amount payable by Tenant under this Lease.


(i)Unless Tenant’s financials are publicly available online at no cost to
Landlord, within 10 days after written request by Landlord (but not more than
once during any 12-month period of time during the Term, Tenant shall furnish to
Landlord, each Superior Interest Holder, prospective mortgagee or purchaser,
reasonably requested financial information. In connection therewith and upon
Tenant’s request, Landlord and Tenant shall execute a confidentiality agreement
in the form attached as Exhibit G.


(j)Tenant represents and warrants to Landlord that: (i) Tenant was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; and (iii) the
person(s) executing this Lease on behalf of Tenant is/are duly authorized to do
so.


(k)Landlord represents and warrants to Tenant that: (i) Landlord was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Landlord in the first sentence of this Lease; (ii)
Landlord is legally authorized to do business in the State; and (iii) the
person(s) executing this Lease on behalf of Landlord is (are) duly authorized to
do so.


(l)Each party hereto represents and warrants to the other that such party is not
a party with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and shall at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto shall defend, indemnify and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the preceding sentence.
The foregoing indemnity obligations shall survive the Surrender Date.


(m)Tenant represents that Tenant is required to file a public notice of this
Lease in its security filings pursuant to applicable securities Laws. Following
Tenant’s filing of public notice of this Lease in accordance with applicable
securities Laws, Landlord shall have the right, without further notice to
Tenant, to include general information relating to this Lease solely to the
extent required by applicable Law, including Tenant’s name, the Building and the
square footage of the Premises in public disclosures relating to Landlord’s and
Landlord’s affiliates’ leasing activity. Except as required by applicable Law,
neither Tenant nor Landlord shall issue, nor permit any broker, representative,
or agent representing Tenant in connection with this Lease to issue, any press
release regarding this Lease or any of the terms contained herein (or any
amendments or modifications hereof) except to one or more Permitted Parties (as
hereinafter defined), without the prior written approval of the other party. The
parties acknowledge that the transaction described in this Lease and the terms
hereof are of a confidential nature and shall not be disclosed except to such
party’s employees, attorneys, accountants, consultants, advisors, affiliates,
and actual and prospective purchasers, lenders, investors, subtenants and
assignees (collectively, “Permitted Parties”), and except as, in the reasonable
judgment of Landlord or Tenant, as the case may be, is required to enable such
party to comply with its obligations under law or under published rules and
regulations of the Securities and Exchange Commission. Neither party may make
any public disclosure of the specific terms of this Lease, except as required by
applicable Law or as otherwise provided in this paragraph. In connection with
the negotiation of this Lease and the preparation for the consummation of the
transactions contemplated hereby, each party acknowledges that it will had
access to confidential information (identified as such) relating to the other
party. Each party shall treat such information and shall cause its Permitted
Parties to treat such confidential information as confidential, and shall
preserve the confidentiality thereof, and not duplicate or use such information,
except by Permitted Parties. This Section 24(m) shall survive the Surrender
Date.


(n)Neither Tenant, nor anyone acting through, under, or on behalf of Tenant,
shall have the right to record this Lease, nor any memorandum of this Lease,
against record title to the Project.





--------------------------------------------------------------------------------



(o)Intentionally left blank.


(p)All requests made to Landlord to perform repairs or furnish services,
supplies, or utilities shall be made online to the extent available (currently
such requests shall be made via http://etenants.com/, as the same may be
modified by Landlord from time to time) otherwise via email or written
communication to Landlord’s property manager for the Building. Whenever Tenant
requests Landlord to take any action not required of Landlord under this Lease
or give any consent required or permitted to be given by Landlord under this
Lease (for example, a request for a Transfer consent, a consent to an
Alteration, or a subordination of Landlord’s lien), Tenant shall pay to Landlord
for Landlord’s administrative and/or professional costs in connection with each
such action or consent, the lesser of: (i) $500; or (ii) Landlord’s reasonable,
out-of-pocket costs incurred by Landlord in reviewing and taking the proposed
action or consent, including reasonable attorneys’, engineers’ and/or
architects’ fees (as applicable), plus the Administrative Fee. The foregoing
amount shall be paid by Tenant to Landlord within 30 days after Landlord’s
delivery to Tenant of an invoice for such amount. Tenant shall pay such amount
without regard to whether Landlord takes the requested action or gives the
requested consent.


(q)Tenant acknowledges and agrees that Landlord shall not be considered a
“business associate” for any purpose under the Health Insurance Portability and
Accountability Act of 1996 and all related implementing regulations and
guidance.


(r)Tenant shall endeavor to cause any work performed on behalf of Tenant to be
performed by contractors who work in harmony, and shall not unreasonably
interfere, with any labor employed by Landlord or Landlord’s contractors.


(s)This Lease may be executed in any number of counterparts, each of which when
taken together shall be deemed to be one and the same instrument. Upon Tenant’s
receipt of two executed original counterparts of this Lease from Landlord,
Tenant shall provide Landlord with one, fully executed original of this Lease.
The parties acknowledge and agree that notwithstanding any law or presumption to
the contrary, the exchange of copies of this Lease and signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Lease for all purposes, and signatures of the parties hereto
transmitted and/or produced electronically shall be deemed to be their original
signature for all purposes.


(t)Tenant shall give Landlord access to the Premises at all reasonable times
during normal business hours, without charge or diminution of Rent, and upon at
least one (1) business day’s prior notice (except that no prior notice shall be
required in an emergency threatening imminent material harm to the Premises)
and, at the election of Tenant, accompanied by a representative of Tenant, to
enable Landlord: (i) to examine the same and to make such repairs, additions and
alterations as Landlord is permitted or obligated to make under this Lease; and
(ii) to show the Premises to prospective Building mortgagees and purchasers and,
only to the extent Tenant has not previously exercised its right to extend the
Term as set forth in Section 27 below, during the one (l) year prior to
expiration of the then-current Term, to prospective tenants of the Premises, all
subject to the following conditions and without prejudice to Landlord's
obligations set forth in Section 13(b) (the “Landlord Right of Entry
Conditions”): (W) Landlord shall repair and restore any damage to the Premises,
Leasehold Improvements, Alterations (including Specialty Alterations) and/or
Tenant’s Property occasioned by the exercise of Landlord’s right of entry,
except as limited by Section 12(c) hereof; (X) Landlord shall indemnify and hold
Tenant harmless from and against any losses, claims, expenses and damages
incurred or suffered by Tenant by reason of the exercise of Landlord’s right of
entry, except as limited by in Section 12(c) hereof; (Y) repairs, replacements
and maintenance in the Premises shall be performed by or on behalf of Landlord
in such manner as not to unreasonably interfere with the conduct of Tenant’s
normal course business operations at the Project; and (Z) repairs, replacements
and maintenance completed during Business Hours will be reasonably coordinated
with Tenant. This Section 25(t) shall survive the Surrender Date.


(u)TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY



--------------------------------------------------------------------------------



OF THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO.


(v)Wherever in this Lease a time of day is noted, such time of day shall be
based upon Eastern Standard Time or Eastern Daylight Time (based upon the
applicable portion of the year in which such times are applicable in the State).


(w)Nothing contained in this Lease shall be construed to create a partnership or
joint venture between Landlord and Tenant, or any fiduciary relationship between
the parties.


26.GENERATOR. Tenant shall be permitted to install an emergency generator and
related equipment in the Project outdoor area to be mutually agreed to by the
parties by May 1, 2015 (“Generating Equipment”) of a size and capacity suited to
Tenant’s then-current business requirements and reasonably acceptable to
Landlord. Tenant shall be responsible for all costs or expenses associated with
installing, landscaping, maintaining, operating, replacing, and, as of the
Surrender Date, removing the Generating Equipment. Tenant hereby assumes all
liability to persons and property arising from or in any way related to the
Generating Equipment. Tenant indemnifies and holds harmless Landlord against all
claims or damages (including, but not limited to environmental claims or
damages) arising out of the installation, use, or removal of Tenant’s Generating
Equipment. Landlord shall be named as an additional insured on all Tenant
insurance relating to the Generating Equipment, and Landlord shall have no
obligation or liability to Tenant with respect to the installation, operation or
removal of the Generating Equipment. Tenant shall submit all plans for the
installation of the Generating Equipment in accordance with Section 9, and
Landlord must reasonably approve all such plans in accordance therewith.
Additionally, Landlord, in its reasonable discretion, shall establish fencing
and landscaping standards for safety and cosmetic appearance. Fuel for the
Generating Equipment shall only be maintained in quantities sufficient for
emergency operation in accordance with applicable Law, and Tenant shall not
stockpile fuel in excess of these quantities on any property subject to the
Lease. Tenant at its sole cost and expense will remove the Generating Equipment
as of the Surrender Date, and, to the extent reasonably practicable, restore the
affected outdoor area to its prior condition.


27.EXTENSION OPTION.


(a)Provided no Event of Default then exists and Tenant is then occupying for the
conduct of Tenant’s business at least 95% of the Premises, Tenant shall have two
(2) successive rights to extend the Term (“Extension Option”) beyond the Initial
Term for 10 additional years in the aggregate (each, an “Extension Term”) by
delivering to Landlord a written extension election notice (each, an “Extension
Exercise Notice”) no later than 12 months prior to the expiration of the Initial
Term or first Extension Term (as applicable). The first Extension Term shall be
for a term not less than 3 years and not greater than 7 years and the second
Extension Term shall be for a term of the difference of (i) 10 years less (ii)
the first Extension Term. Tenant shall specify in Tenant’s Extension Exercise
Notice the length of the applicable Extension Term consistent with the terms and
conditions of this Section. If Tenant exercises the Extension Option for the
first Extension Term, Tenant shall have no obligation to exercise the Extension
Option for the second Extension Term. The terms and conditions of this Lease
during the Extension Term shall remain unchanged, except the annual Fixed Rent
for the applicable Extension Term shall be the Extension Rent (as defined
below), and the Expiration Date shall be the last day of such Extension Term.
Notwithstanding anything to the contrary in this Lease, Tenant shall have no
right to extend the Term other than or beyond the Extension Options described in
this Section 27.


(b)“Extension Rent” means the fair market fixed rent and escalations for new
leases of space comparable to the Premises in the Building being obtained by
Landlord on or about the 90th day preceding the commencement date for the
Extension Term, for tenancies of space in the Building of similar size, term and
location (adjusted on a square foot basis in accordance with the size that such
premises bear in relation to the Premises), or if no such tenancies in the
Building are then being obtained by Landlord, the prevailing market rent and
escalations for new leases of such space in other Comparable Buildings, for the
applicable Extension Term. In determining the Extension Rent, Landlord, Tenant
and any appraiser shall take into account all relevant factors including,
without limitation, prevailing market allowances and concessions for new lease
tenants, including, without limitation, tenant improvement allowances, rent
concessions, build-out rental and utilities reimbursement abatement periods,
and/or Landlord



--------------------------------------------------------------------------------



construction or demolition obligations, space measurement methods and loss
factors, the lease term, the size of the space, the floor height, the location
of the space on the applicable floor, views from and of the premises, the
location of the building(s), parking charges, the amenities offered at the
building(s), the age of the building(s), adjustments on a per square foot basis
in accordance with the area of comparable premises bear in relation to the area
of the Premises, and whether Project Expenses and other pass-through expenses
are on a triple net, base year, expense stop or other basis. In lieu of directly
providing any prevailing market allowances and/or concessions, Landlord may
elect to reduce the Extension Rent by the economic equivalent thereof to reflect
the fact that such allowances and concessions were not provided directly to
Tenant. During each Extension Term, Tenant shall not be entitled to any tenant
improvement allowances, free rent periods or other economic concessions (if any)
that Tenant was entitled to during the Initial Term, except to the extent such
items are indirectly incorporated into the Extension Rent as set forth in this
Section 27. The Base Year during each Extension Term shall be the calendar year
in which the commencement of the applicable Extension Term occurs.


(c)

(i)If Landlord and Tenant do not agree upon the Extension Rent in writing within
20 days after Landlord receives Tenant’s Extension Exercise Notice pertaining to
the same, then within 15 days after either party notifies the other in writing
that such notifying party desires to determine the Extension Rent in accordance
with the procedures set forth in this Section 27(c), Landlord and Tenant shall
each deliver to the other party a written statement of such delivering party’s
determination of the Extension Rent, together with such reasonable supporting
documentation as the delivering party desires to deliver. Within 10 days after
such 15-day period, Landlord and Tenant shall appoint a MAI certified appraiser,
duly licensed in the State and having a minimum of 10 years’ experience in
commercial office lease transactions affecting the Building and other Comparable
Buildings and who shall not have been engaged by Landlord, Tenant or any of
their respective affiliates for which payment was made in excess of $50,000
during the preceding 1 year (the “Designated Appraiser Qualifications”); such
appraiser, as so selected by Landlord and Tenant, is defined in this Lease as
the “Joint Designated Appraiser”).


(ii)The Joint Designated Appraiser shall select either Landlord’s determination
of Extension Rent or Tenant’s determination of Extension Rent, whichever the
appraiser finds more accurately reflects the Extension Rent (the “Extension Rent
Determination”), and shall notify Landlord and Tenant of the Extension Rent
Determination no later than 10 business days from the date of Joint Designated
Appraiser’s appointment by Landlord and Tenant. The Joint Designated Appraiser
shall have no power or authority to select any Extension Rent other than the
proposed Extension Rent submitted by each of Landlord and Tenant. Likewise, the
Joint Designated Appraiser shall have no power or authority to modify any of the
provisions of this Lease (other than to determine the applicable Extension
Rent), and the decision of the Joint Designated Appraiser shall be final and
binding upon Landlord and Tenant.


(iii)If Landlord and Tenant do not timely agree in writing upon the appointment
of the Joint Designated Appraiser, Landlord shall submit to Tenant in writing
the names of three real estate appraisers who satisfy the Designated Appraiser
Qualifications and who were not previously proposed by Landlord or Tenant for
appointment as the Joint Designated Appraiser, and Tenant shall have 10 days
after receiving written notice of the name of the last of such three qualifying
appraisers to notify Landlord of which of the three qualifying appraisers Tenant
selects to determine the Extension Rent. If Tenant fails to timely notify
Landlord of Tenant’s selection, Landlord shall have the right to unilaterally
appoint the qualifying appraiser. The third qualifying appraiser, when appointed
by Tenant or Landlord in the manner set forth in this Section 27(c)(iii), shall
determine the Applicable Extension Rent in accordance with the procedure, and
subject to the limitations, set forth in Section 27(c) (ii) above. The fee and
expenses of the third qualifying appraiser shall be shared equally by Landlord
and Tenant.


(d)Upon Tenant’s timely and proper exercise of the Extension Option and
determination of the Extension Rent in accordance with Section 27(c) above: (i)
the “Term” shall include the applicable Extension Term; and (ii) Tenant and
Landlord shall execute prior to the expiration of the then-expiring Term, an
appropriate amendment to this Lease, in form and content reasonably satisfactory
to both Landlord and Tenant, memorializing the extension of the Term for the
ensuing Extension Term.





--------------------------------------------------------------------------------



28.TERMINATION OPTION. Provided no Event of Default then is continuing, Tenant
shall have the no-fault right to terminate this Lease effective at 11:59 p.m. on
the Termination Date (as hereinafter defined), in accordance with and subject to
each of the following terms and conditions (“Termination Option”). The
“Termination Date” shall mean the last day of the 84th full calendar month after
the Fixed Rent Start Date. If Tenant desires to exercise the Termination Option,
Tenant shall give to Landlord irrevocable written notice of Tenant’s exercise of
the Termination Option (“Termination Notice”). The Termination Notice shall be
received by Landlord no later than the date that is 12 months prior to the
Termination Date, failing which the Termination Option shall be deemed waived.
The “Termination Payment” shall equal the sum of: (A) the unamortized (amortized
on a straight-line basis with interest at 7%) (i) brokerage commissions earned
and paid to Broker in connection with this Lease and (ii) the Improvement
Allowance; plus (B) 2 installments of then applicable monthly Fixed Rent. Tenant
acknowledges and agrees that the Termination Payment is not a penalty and is
fair and reasonable compensation to Landlord for the loss of expected rentals
from Tenant. The Termination Payment shall be payable on the Termination Date by
wire transfer or cashier’s check. If Tenant timely and properly exercises the
Termination Option in accordance with this paragraph, this Lease and the Term
shall come to an end on the Termination Date with the same force and effect as
if the Term were fixed to expire on such date, the Expiration Date shall be the
Termination Date, and the terms and provisions of Section 18 shall apply.


29.RIGHT OF FIRST OFFER.


(a)If, at any time after the Execution Date, Landlord issues a lease proposal or
test-fit arrangement to a third-party tenant affecting any of the rentable area
on the 2nd floor of the Building(“ROFO Space”)or such ROFO Space becomes
available for lease from Landlord prior to the expiration of the Term, Landlord
shall so notify Tenant in writing (“Landlord’s ROFO Notice”) of the anticipated
availability date, subject to the terms and provisions of this Section, Tenant
shall have the right to lease all (but not less than all) of the ROFO Space
(“ROFO”) by delivering Tenant’s written notice of such election to Landlord
(“Tenant’s ROFO Notice”) within 5 business days after Tenant’s receipt of
Landlord’s ROFO Notice. In Landlord’s ROFO Notice, Landlord shall notify Tenant
if Landlord is providing such notice because Landlord has issued a proposal to a
third-party prospective tenant. Upon Tenant’s delivery of Tenant’s ROFO Notice,
Tenant may not thereafter revoke Tenant’s exercise of the ROFO.


(b)The ROFO shall be subject to the following: (i) if Tenant notifies Landlord
that Tenant elects not to lease the ROFO Space or if Tenant fails to timely
deliver Tenant’s ROFO Notice to Landlord with respect thereto, then Landlord
shall have the right to enter into a lease for the ROFO Space under one or more
leases containing such terms as Landlord deems acceptable in Landlord’s sole
discretion (including, without limitation, any right of first offer or other
expansion rights that Landlord might grant such tenant(s) for such ROFO Space),
provided that, if Landlord has not entered into such lease(s) on or before 8
months after the date of delivery to Tenant of the Landlord’s ROFO Notice, then
Landlord shall first be obligated to submit such ROFO Space to Tenant subject to
the terms and conditions set forth herein. The ROFO shall be subject to the
following conditions: (i) the ROFO shall be void and have no further force or
effect with respect to the ROFO Space described in such Landlord’s ROFO Notice
unless and until such ROFO Space thereafter during the Term returns to
Landlord’s inventory of space for direct lease (except as otherwise set forth
above); (ii) the ROFO shall be subject, subordinate, and in all respects
inferior to the rights of any third-party tenant lease of space in the Building
as of the Execution Date of this Lease (including, without limitation, any lease
term extension period(s) contained in such tenant’s lease, regardless of whether
the extension right or agreement is contained in such lease or is agreed to at
any time by Landlord and the tenant under such lease) as are set forth on
Exhibit H attached hereto; (iii) Landlord may at any time choose to use any
space (other than any of the ROFO Space) that is or about to become vacant
within the Building for marketing or property management purposes, or as a
Building amenity or Common Area such as a fitness center or conference area,
without in any such case notifying or offering such space to Tenant, or giving
rise to any right of Tenant hereunder; and (iv) Tenant’s exercise of the ROFO
shall be subject to the existence of the following conditions at the time of
such exercise: (A) this Lease is in full force and effect; (B) no Event of
Default then exists; (C) Tenant has timely exercised the ROFO; and (D) Tenant is
the originally named Tenant or its Permitted Transferee, or Landlord has
consented to the Transfer. If an Event of Default exists at any time after
Landlord receives Tenant’s ROFO Notice but before the first day that Tenant
commences to lease the ROFO Space, Landlord, at Landlord’s option, shall have
the right to nullify Tenant’s exercise of the ROFO with respect to the ROFO
Space.





--------------------------------------------------------------------------------



(c)Tenant shall take the ROFO Space in “AS IS” condition, and Landlord shall
have no obligation to make any improvements or alterations to the ROFO Space.
Landlord shall determine the exact location of any demising walls (if any) for
the ROFO Space. If there are at least 4 years in the Term (or Extension Term,
provided Tenant has exercised such Extension Term), then the Term of the lease
of the ROFO Space shall be coterminous with the Expiration Date of the Premises.
Tenant shall be entitled to pro-rated tenant improvement allowances and
Abatement Period granted to Tenant with respect to the Premises, which shall be
prorated as to the number of rentable square feet and length of Term of the
lease of the ROFO Space, as compared to the number of rentable square feet of
the original Premises and the length of the Term of the lease of the original
Premises. Fixed Rent for the ROFO Space shall be at the ROFO Rent (as defined
below) multiplied by the number of rentable square feet in the ROFO Space.
Notwithstanding the foregoing, if Tenant has the right to extend the Term and
Tenant does, in fact, extend the Term after the date on which Tenant exercises
its ROFO with respect the ROFO Space, then Rent for the ROFO Space for such
extension period shall be at the same rate that Tenant will pay as Rent under
Section 27 of this Lease. With respect to the ROFO Space, Tenant shall pay
Tenant’s Project Share of Operating Expenses and utilities pursuant to the terms
of this Lease, but the Base Year shall be the calendar year immediately
preceding the first day that Tenant occupies and uses the ROFO Space for the
Permitted Use in Tenant’s normal business course. Except to the extent expressly
set forth in this Section to the contrary, if Tenant elects to lease the ROFO
Space, such space shall become subject to this Lease upon the same terms and
conditions as are then applicable to the original Premises. Upon Tenant’s
leasing of the ROFO Space, the “Premises” shall include the ROFO Space and,
except as otherwise set forth in this Section, all computations made under this
Lease based upon or affected by the rentable area of the Premises shall be
recomputed to include the ROFO Space.


(d)The “ROFO Rent”, means (i) if exercised during the first 4 years of the
Initial Term, the then applicable Fixed Rent on a per rentable square foot basis
multiplied by the number of rentable square feet of the ROFO Space; or (ii) any
time thereafter, the fair market expansion base rent (along with the
then-prevailing annual rent escalation factors in the applicable leasing
market), as determined in the same manner as set forth above. In addition, for
purposes of determining ROFO Rent under clause (ii) of the preceding sentence,
the ROFO Space shall be assumed to be unencumbered space with Tenant requesting
a prime lease term that will expire on the then Expiration Date. If Landlord and
Tenant do not agree upon the ROFO Rent (as set forth in clause (ii) of the
preceding sentence) in writing within 30 days after Landlord receives Tenant’s
ROFO Notice, then ROFO Rent shall be determined in accordance with the
procedures set forth in Section 27(c) above.


(e)Except as set forth in this Section 27 to the contrary, Tenant shall lease
the ROFO Space as an amendment to this Lease, whereupon Landlord and Tenant
shall execute and deliver the amendment within 10 days after Landlord’s delivery
thereof following final determination of the ROFO Rent.


[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

    

TENANT CONFESSION CERTIFICATION: Tenant certifies that Tenant has initialed
Section 17(i) of this Lease and Tenant acknowledges and agrees that any failure
of Tenant to initial such Section 17(i) hereunder shall be an absolute bar from
Tenant (or Tenant’s successors or assigns) claiming, alleging or petitioning,
including, but not limited to, in any petition to open said confession, that
such Section is invalid and not binding upon Tenant (or Tenant’s successors or
assigns).


IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.


LANDLORD:
RADNOR PROPERTIES-SDC, L.P.,
a Delaware limited partnership


By: Radnor GP-SDC, L.L.C., its general partner




By:             
Name:
Title:
Date:
TENANT:
SAFEGUARD SCIENTIFICS, INC.




By:            
Name: Brian J. Sisko
Title: Executive Vice President & Managing Director
Date: February 2, 2015





EFFICACY OF LEASE: This Lease shall not become effective unless and until
executed and delivered by both Landlord and Tenant. Any modifications made to
this Lease after Landlord’s execution shall not be effective unless and until
Landlord has initialed such modifications. Landlord’s execution and delivery of
this Lease shall constitute an offer to Tenant to lease the Premises on the
condition that Tenant executes and delivers to Landlord one fully executed
original of this Lease on or before January 31, 2015 unless a later date is
accepted by Landlord, which acceptance shall be evidenced by Landlord initialing
below (“Tenant’s Execution Deadline”).


Landlord Initials:                


IF LANDLORD DOES NOT RECEIVE ONE FULLY EXECUTED ORIGINAL OF THIS LEASE ON OR
BEFORE TENANT’S EXECUTION DEADLINE, THEN LANDLORD’S OFFER TO LEASE THE PREMISES
TO TENANT SHALL BE DEEMED RESCINDED.


Exhibits:
Exhibit A:    Location Plan of Premises
Exhibit B:     Form of COLT
Exhibit C:    Leasehold Improvements
Exhibit C-1:    Space Plan
Exhibit C-2:    Contractor Requirements
Exhibit C-3:    Insurance Requirements
Exhibit C-4:     Job Cost Sustainability Detail
Exhibit D:    Janitorial Specifications
Exhibit E:     Rules and Regulations    
Exhibit F:    Signage
Exhibit G:    Form of Confidentiality Agreement
Exhibit H:    Superior Rights
Exhibit I:    Legal Description of the Complex
Exhibit J:    Reserved Parking Spaces
Exhibit K:    Project Insurance
Exhibit L:    HVAC Minimum Specifications




